Exhibit 10.2

 

--------------------------------------------------------------------------------

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

RADIO ONE, INC.

 

and its Restricted Subsidiaries

 

in favor of

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

Dated as of June [    ], 2005,

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

SECTION 1

  

DEFINED TERMS

   2

1.1.

  

Definitions

   2

1.2.

  

Other Definitional Provisions

   7

SECTION 2

  

GUARANTEE

   8

2.1.

  

Guarantee

   8

2.2.

  

Rights of Reimbursement, Contribution and Subrogation

   9

2.3.

  

Amendments, etc. with respect to the Borrower Obligations

   10

2.4.

  

Guarantee Absolute and Unconditional

   11

2.5.

  

Reinstatement

   11

2.6.

  

Payments

   12

SECTION 3

  

GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

   12

SECTION 4

  

REPRESENTATIONS AND WARRANTIES

   14

4.1.

  

Representations in Credit Agreement

   14

4.2.

  

Title; No Other Liens

   14

4.3.

  

Perfected First Priority Liens

   14

4.4.

  

Jurisdiction of Organization; Chief Executive Office

   15

4.5.

  

Inventory and Equipment

   15

4.6.

  

Farm Products

   15

4.7.

  

Investment Property

   15

4.8.

  

Receivables

   16

4.9.

  

Intellectual Property

   17

4.10.

  

Letter–of–Credit Rights

   18

4.11.

  

Commercial Tort Claims

   19

SECTION 5

  

COVENANTS

   19

5.1.

  

Covenants in Credit Agreement

   19

5.2.

  

Delivery and Control of Instruments, Chattel Paper, Negotiable Documents and
Investment Property

   19

5.3.

  

Maintenance of Insurance

   20

5.4.

  

Payment of Obligations

   21

5.5.

  

Maintenance of Perfected Security Interest; Further Documentation

   21

5.6.

  

Changes in Locations, Name, Jurisdiction of Incorporation, Etc.

   21

5.7.

  

Notices

   22

5.8.

  

Investment Property

   22

5.9.

  

Receivables

   23

5.10.

  

Intellectual Property

   24

5.11.

  

Commercial Tort Claims

   26

 

i



--------------------------------------------------------------------------------

SECTION 6

  

REMEDIAL PROVISIONS

   27

6.1.

  

Certain Matters Relating to Receivables

   27

6.2.

  

Communications with Obligors; Grantors Remain Liable

   27

6.3.

  

Pledged Securities

   28

6.4.

  

Proceeds to be Turned Over To Administrative Agent

   29

6.5.

  

Application of Proceeds

   30

6.6.

  

Code and Other Remedies

   30

6.7.

  

Registration Rights

   32

6.8.

  

Waiver; Deficiency

   33

SECTION 7

  

THE ADMINISTRATIVE AGENT

   33

7.1.

  

Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

   33

7.2.

  

Duty of Administrative Agent

   35

7.3.

  

Execution of Financing Statements

   35

7.4.

  

Authority of Administrative Agent

   36

7.5.

  

Appointment of Co-Collateral Agents

   36

SECTION 8

  

MISCELLANEOUS

   36

8.1.

  

Amendments in Writing

   36

8.2.

  

Notices

   36

8.3.

  

No Waiver by Course of Conduct; Cumulative Remedies

   37

8.4.

  

Enforcement Expenses; Indemnification

   37

8.5.

  

Successors and Assigns

   37

8.6.

  

Set-Off

   37

8.7.

  

Counterparts

   38

8.8.

  

Severability

   38

8.9.

  

Section Headings

   38

8.10.

  

Integration

   38

8.11.

  

GOVERNING LAW

   38

8.12.

  

Submission to Jurisdiction; Waivers

   38

8.13.

  

Acknowledgments

   39

8.14.

  

Additional Grantors

   39

8.15.

  

Releases

   39

8.16.

  

WAIVER OF JURY TRIAL

   40

 

ii



--------------------------------------------------------------------------------

 

SCHEDULES:

Schedule 1

   Notice Addresses of Guarantors

Schedule 2

   Description of Pledged Investment Property

Schedule 3

   Filings and Other Actions Required to Perfect Security Interests

Schedule 4

   Exact Legal Name, Jurisdiction of Organization and Location of Chief
Executive Office

Schedule 5

   Copyrights, Patents, Trademarks, Intellectual Property Licenses, Other
Intellectual Property

Schedule 6

   Letters of Credit

Schedule 7

   Commercial Tort Claims

 

EXHIBITS:

Exhibit A

   Form of Confirmation of Pledge by Issuer

Exhibit B-1

   Form of Intellectual Property Security Agreement

Exhibit B-2

   Form of After-Acquired Intellectual Property Security Agreement

Exhibit C

   Form of Control Agreement (Uncertificated Securities)

 

ANNEX:

Annex 1

   Assumption Agreement

 

iii



--------------------------------------------------------------------------------

 

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of June [    ], 2005, made by each
of the signatories hereto in favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, the “Administrative Agent”) for (i) the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to the Credit Agreement, dated as of June [    ], 2005 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among RADIO ONE, INC., a Delaware corporation (the
“Borrower”), the Lenders, BANK OF AMERICA, N.A., as syndication agent (in such
capacity, the “Syndication Agent”), CREDIT SUISSE, MERRILL LYNCH, PIERCE FENNER
& SMITH INCORPORATED, and SUNTRUST BANK, as co-documentation agents (in such
capacity, the “Co-Documentation Agents”), and the Administrative Agent, and (ii)
the other Secured Parties (as hereinafter defined).

 

RECITALS:

 

A. Pursuant to the Credit Agreement, the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein.

 

B. The Borrower is a member of an affiliated group of companies that includes
each other Grantor (hereinafter defined).

 

C. The proceeds of the extensions of credit under the Credit Agreement will be
used in part to enable the Borrower to make valuable transfers to one or more of
the other Grantors in connection with the operation of their respective
businesses.

 

D. The Borrower and the other Grantors are engaged in related businesses, and
each Grantor will derive substantial direct and indirect benefit from the making
of the extensions of credit under the Credit Agreement.

 

E. It is a condition precedent to the Effective Date that the Grantors shall
have executed and delivered this Agreement to the Administrative Agent for the
ratable benefit of the Secured Parties.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the above premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

 

SECTION 1

 

DEFINED TERMS

 

1.1. Definitions.

 

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms which are defined in the UCC (as hereinafter defined) on the
date hereof are used herein as so defined: Accounts, Account Debtor,
Authenticate, Certificated Security, Chattel Paper, Commercial Tort Claims,
Commodity Account, Commodity Contract, Commodity Intermediary, Documents,
Electronic Chattel Paper, Entitlement Order, Equipment, Farm Products, Filing
Office, Financial Asset, Financing Statement, Fixtures, Goods, Instruments,
Inventory, Letter of Credit Rights, Money, Negotiable Documents, Payment
Intangibles, Securities Account, Securities Intermediary, Security, Security
Entitlement, Supporting Obligations, Tangible Chattel Paper and Uncertificated
Security.

 

(b) The following terms shall have the following meanings:

 

“After-Acquired Intellectual Property”: as defined in Section 5.10(k).

 

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented, restated, replaced or otherwise modified from time to
time.

 

“Borrower Obligations”: all Obligations (as defined in the Credit Agreement) of
the Borrower.

 

“Collateral”: as defined in Section 3(a).

 

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

 

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 5), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

 

“Copyrights”: (i) all domestic and foreign copyrights, whether or not the
underlying works of authorship have been published, including but not limited to
copyrights in software and databases, all Mask Works (as defined in 17 U.S.C.
901 of the U.S. Copyright Act) and all works of authorship and other
intellectual property rights therein, all copyrights of works based on,
incorporated in, derived from or relating to works covered by such copyrights,
all right, title and interest to make and exploit all derivative works based on
or adopted from works covered by such copyrights, and all copyright
registrations and copyright applications, and any renewals or extensions
thereof, including, without limitation, each registration and application
identified in Schedule 5, (ii) the rights to print, publish and distribute any
of the foregoing, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and

 

2



--------------------------------------------------------------------------------

hereafter due and/or payable with respect thereto (including, without
limitation, payments under all Copyright Licenses entered into in connection
therewith, payments arising out of any other sale, lease, license or other
disposition thereof and damages and payments for past, present or future
infringements thereof), and (v) all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.

 

“Deposit Account”: (i) all “deposit accounts” as defined in Article 9 of the UCC
and (ii) all other accounts maintained with any financial institution (other
than Securities Accounts or Commodity Accounts), together, in each case, with
all funds held therein and all certificates or instruments representing any of
the foregoing.

 

“General Intangibles”: all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the UCC and, in any event, including, without
limitation, with respect to any Grantor, all rights of such Grantor to receive
any tax refunds, all Swap Agreements and all contracts, agreements, instruments
and indentures and all Licenses and concessions issued by Governmental
Authorities (including without limitation, the FCC) in any form, and portions
thereof, to which such Grantor is a party or under which such Grantor has any
right, title or interest or to which such Grantor or any property of such
Grantor is subject, as the same may from time to time be amended, supplemented,
restated, replaced or otherwise modified, including, without limitation, (i) all
rights of such Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (ii) all rights of such Grantor to receive proceeds
of any insurance, indemnity, warranty or guaranty with respect thereto, (iii)
all rights of such Grantor to damages arising thereunder, and (iv) all rights of
such Grantor to terminate and to perform, compel performance and to exercise all
remedies thereunder (provided, however, that “General Intangibles” shall include
the Licenses issued by the FCC only at such times and to the extent, but only to
the extent, that such Grantor is permitted to grant a security interest therein
under applicable provisions of the Communications Act, but nevertheless shall
include at all times, to the maximum extent permitted by applicable Law, all
rights and remedies incident or appurtenant to such Licenses and all rights to
receive all proceeds derived from or in connection with the Disposition of such
Licenses or any Station).

 

“Grantor”: the collective reference to the Borrower and each Restricted
Subsidiary, together with any other entity that may become a party hereto as a
“Grantor” as provided herein.

 

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to any Secured Party that are required to be paid by such Guarantor pursuant to
the terms of this Agreement or any other Loan Document).

 

“Guarantors”: the collective reference to each Restricted Subsidiary, together
with any other entity that may become a party hereto as a “Guarantor” as
provided herein.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property of any Grantor, whether arising
under United States,

 

3



--------------------------------------------------------------------------------

multinational or foreign laws or otherwise, including, without limitation, the
Copyrights, the Copyright Licenses, the Patents, the Patent Licenses, the
Trademarks, the Trademark Licenses, the Trade Secrets and the Trade Secret
Licenses, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom.

 

“Intellectual Property Collateral”: all Intellectual Property of the Loan
Parties, now owned or hereafter acquired, upon which a Lien is purported to be
created by the Intellectual Property Security Agreement or this Agreement.

 

“Intellectual Property Security Agreement”: all Intellectual Property Security
Agreements to be executed and delivered by the Grantors, each substantially in
the form of Exhibit B-1 or B-2 to this Agreement, as the same may be amended,
supplemented, restated, replaced or otherwise modified from time to time in
accordance with this Agreement.

 

“Insurance”: all insurance policies covering any or all of the Collateral
(regardless of whether the Administrative Agent is the loss payee thereof).

 

“Intercompany Note”: any promissory note evidencing loans made by any of the
Borrower and its Subsidiaries to any Grantor.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the Uniform Commercial Code
in effect in the State of New York on the date hereof including, without
limitation, all Certificated Securities and Uncertificated Securities, all
Security Entitlements, all Securities Accounts, all Commodity Contracts and all
Commodity Accounts, (ii) security entitlements, in the case of any United States
Treasury book-entry securities, as defined in 31 C.F.R. section 357.2, or, in
the case of any United States federal agency book-entry securities, as defined
in the corresponding United States federal regulations governing such book-entry
securities, and (iii) whether or not constituting “investment property” as so
defined, all Pledged Notes, all Pledged Equity Interests, all Pledged Security
Entitlements and all Pledged Commodity Contracts; provided, however, that
Investment Property shall not include any Excluded Ownership Interests.

 

“Issuers”: the collective reference to each issuer of a Pledged Security.

 

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Patent License”: all written agreements providing for the grant by or to any
Grantor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent, including, without limitation, any of the foregoing
referred to in Schedule 5.

 

“Patents”: (i) all domestic and foreign patents, patent applications and
patentable inventions, including, without limitation, each issued patent and
patent application identified in Schedule 5, all certificates of invention or
similar property rights, (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto

 

4



--------------------------------------------------------------------------------

(including, without limitation, payments under all Patent Licenses entered into
in connection therewith, payments arising out of any other sale, lease, license
or other disposition thereof and damages and payments for past, present or
future infringement thereof), and (v) all reissues, divisions, continuations,
continuations-in-part, substitutes, renewals, and extensions thereof, all
improvements thereon and all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.

 

“Permitted Liens”: the collective reference to Liens permitted by Section 6.03
of the Credit Agreement.

 

“Pledged Alternative Equity Interests”: all interests of any Grantor in
participation or other interests in any equity or profits of any business entity
and the certificates, if any, representing such interests and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such interests and
any other warrant, right or option to acquire any of the foregoing (excluding
minority Equity Interests in Persons that are not Subsidiaries of any Grantor,
but only to the extent such Person is contractually prohibited from creating a
Lien in such minority Equity Interests on the Effective Date); provided,
however, that Pledged Alternative Equity Interests shall not include any Pledged
Stock, Pledged Partnership Interests, Pledged LLC Interests and Excluded
Ownership Interests.

 

“Pledged Commodity Contracts”: all commodity contracts listed on Schedule 2 (as
such Schedule may be amended from time to time) and all other commodity
contracts to which any Grantor is party from time to time.

 

“Pledged Debt Securities”: all debt securities now owned or hereafter acquired
by any Grantor, including, without limitation, the debt securities listed on
Schedule 2, (as such Schedule may be amended from time to time) together with
any other certificates, options, rights or security entitlements of any nature
whatsoever in respect of the debt securities of any Person that may be issued or
granted to, or held by, any Grantor while this Agreement is in effect.

 

“Pledged Equity Interests”: all Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Alternative Equity Interests.

 

“Pledged LLC Interests”: all interests of any Grantor now owned or hereafter
acquired in any limited liability company including, without limitation, all
limited liability company interests listed on Schedule 2 hereto under the
heading “Pledged LLC Interests” (as such schedule may be amended from time to
time) and the certificates, if any, representing such limited liability company
interests and any interest of such Grantor on the books and records of such
limited liability company and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and any
other warrant, right or option to acquire any of the foregoing; provided,
however, that Pledged LLC Interests shall not include any Excluded Ownership
Interests.

 

5



--------------------------------------------------------------------------------

“Pledged Notes”: all promissory notes now owned or hereafter acquired by any
Grantor (other than promissory notes issued in connection with extensions of
trade credit by any Grantor in the ordinary course of business) including,
without limitation, those listed on Schedule 2 (as such Schedule may be amended
from time to time) and all Intercompany Notes at any time issued to any Grantor.

 

“Pledged Partnership Interests”: all interests of any Grantor now owned or
hereafter acquired in any general partnership, limited partnership, limited
liability partnership or other partnership including, without limitation, all
partnership interests listed on Schedule 2 hereto under the heading “Pledged
Partnership Interests” (as such schedule may be amended from time to time) and
the certificates, if any, representing such partnership interests and any
interest of such Grantor on the books and records of such partnership and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests and any other warrant, right or option to acquire any of
the foregoing; provided, however, that Pledged Partnership Interests shall not
include Excluded Ownership Interests.

 

“Pledged Securities”: the collective reference to the Pledged Debt Securities,
the Pledged Notes and the Pledged Equity Interests.

 

“Pledged Security Entitlements”: all security entitlements with respect to the
financial assets listed on Schedule 2 (as such Schedule may be amended from time
to time) and all other security entitlements of any Grantor.

 

“Pledged Stock”: all shares of capital stock now owned or hereafter acquired by
any Grantor including, without limitation, all shares of capital stock described
on Schedule 2 hereto under the heading “Pledged Stock” (as such schedule may be
amended from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares and any other warrant, right or option to acquire
any of the foregoing; provided, however, that Pledged Stock shall not any
Excluded Ownership Interests.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC on the date hereof and, in any event, shall include, without limitation,
all dividends or other income from the Pledged Securities, collections thereon
or distributions or payments with respect thereto.

 

“Receivable”: all Accounts and any other right to payment for goods or other
property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.

 

“Secured Parties”: collectively, the Administrative Agent, the Syndication
Agent, the Co-Documentation Agents, the Lenders and, with respect to any Swap
Agreements entered into

 

6



--------------------------------------------------------------------------------

by any Loan Party with any Lender (or any Affiliate of any Lender) that has
agreed to be bound by Section 7.2 hereof or Article VIII of the Credit Agreement
as if it were a Lender party thereto; provided that any counterparty to a Swap
Agreement that is not a Lender shall have no rights in connection with the
management or release of any Collateral or the obligations of any Guarantor,
Grantor under the Loan Documents.

 

“Securities Act”: the Securities Act of 1933, as amended.

 

“Trademark License”: any written agreement providing for the grant by or to any
Grantor of any right to use any Trademark, including, without limitation, any of
the foregoing referred to in Schedule 5.

 

“Trademarks”: (i) all domestic and foreign trademarks, service marks, trade
names, corporate names, company names, business names, trade dress, trade
styles, logos, or other indicia of origin or source identification, Internet
domain names, trademark and service mark registrations, and applications for
trademark or service mark registrations and any renewals thereof, including,
without limitation, each registration and application identified in Schedule 5,
(ii) the right to sue or otherwise recover for any and all past, present and
future infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all Trademark Licenses
entered into in connection therewith, and damages and payments for past, present
or future infringements thereof), and (iv) all other rights of any kind
whatsoever accruing thereunder or pertaining thereto, together in each case with
the goodwill of the business connected with the use of, and symbolized by, each
of the above.

 

“Trade Secret License”: any written agreement providing for the grant by or to
any Grantor of any right to use any Trade Secret.

 

“Trade Secrets”: (i) all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information, (ii) the
right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments arising out of the sale, lease,
license, assignment or other disposition thereof, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights of any
kind whatsoever of any Grantor accruing thereunder or pertaining thereto.

 

“UCC”: the Uniform Commercial Code as from time to time in effect in the State
of New York.

 

“UETA”: as defined in Section 4.3.

 

1.2. Other Definitional Provisions.

 

(a) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to

 

7



--------------------------------------------------------------------------------

any particular provision of this Agreement, and Section and Schedule references
are to this Agreement unless otherwise specified.

 

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

(d) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Borrower Obligations or
the Guarantor Obligations shall mean the unconditional, final and irrevocable
payment in full, in immediately available funds, of all of the Borrower
Obligations or the Guarantor Obligations, as the case may be.

 

SECTION 2

 

GUARANTEE

 

2.1. Guarantee.

 

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the Borrower when
due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations.

 

(b) If and to the extent required in order for the Obligations of any Guarantor
to be enforceable under applicable federal, state and other laws relating to the
insolvency of debtors, the maximum liability of such Guarantor hereunder shall
be limited to the greatest amount which can lawfully be guaranteed by such
Guarantor under such laws, after giving effect to any rights of contribution,
reimbursement and subrogation arising under Section 2.2.

 

(c) Each Guarantor agrees that Borrower Obligations may at any time and from
time to time be incurred or permitted in an amount exceeding the maximum
liability of such Guarantor under Section 2.1(b) without impairing the guarantee
contained in this Section 2 or affecting the rights and remedies of any Secured
Party hereunder.

 

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until payment in full of the Obligations, notwithstanding that from time
to time during the term of the Credit Agreement the Borrower may be free from
any Borrower Obligations.

 

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by any Secured Party from the
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce,

 

8



--------------------------------------------------------------------------------

release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations (other than Obligations in
respect of any Swap Agreement) are paid in full, no Letter of Credit shall be
outstanding and the Commitments are terminated or have expired.

 

2.2. Rights of Reimbursement, Contribution and Subrogation. In case any payment
is made on account of the Obligations by any Grantor or is received or collected
on account of the Obligations from any Grantor or its property:

 

(a) If such payment is made by the Borrower or from its property, then, if and
to the extent such payment is made on account of Obligations arising from or
relating to a Loan made to the Borrower or a Letter of Credit issued for account
of the Borrower, the Borrower shall not be entitled (i) to demand or enforce
reimbursement or contribution in respect of such payment from any other Grantor
or (ii) to be subrogated to any claim, interest, right or remedy of any Secured
Party against any other Person, including any other Grantor or its property; and

 

(b) If such payment is made by a Guarantor or from its property, such Guarantor
shall be entitled, subject to and upon payment in full of the Obligations, (i)
to demand and enforce reimbursement for the full amount of such payment from the
Borrower and (ii) to demand and enforce contribution in respect of such payment
from each other Guarantor which has not paid its fair share of such payment, as
necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Guarantor pays its fair share of the
unreimbursed portion of such payment. For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors based
on the relative value of their assets and any other equitable considerations
deemed appropriate by a court of competent jurisdiction.

 

(c) If and whenever (after payment in full of the Obligations and termination of
the Commitments and the Letters of Credit) any right of reimbursement or
contribution becomes enforceable by any Grantor against any other Grantor under
Sections 2.2(a) and 2.2(b), such Grantor shall be entitled, subject to and upon
payment in full of the Obligations, to be subrogated (equally and ratably with
all other Grantors entitled to reimbursement or contribution from any other
Grantor as set forth in this Section 2.2) to any security interest that may then
be held by the Administrative Agent upon any Collateral granted to it in this
Agreement. Such right of subrogation shall be enforceable solely against the
Grantors, and not against the Secured Parties, and neither the Administrative
Agent nor any other Secured Party shall have any duty whatsoever to warrant,
ensure or protect any such right of subrogation or to obtain, perfect, maintain,
hold, enforce or retain any Collateral for any purpose related to any such right
of subrogation. If subrogation is demanded by any Grantor, then (after payment
in full of the Obligations) the Administrative Agent shall deliver to the
Grantors making such demand, or to a representative of such Grantors or of the
Grantors generally, an instrument reasonably satisfactory to the Administrative
Agent transferring, on a quitclaim basis without any recourse, representation,
warranty or obligation whatsoever, whatever security interest the Administrative

 

9



--------------------------------------------------------------------------------

Agent then may hold in whatever Collateral may then exist that was not
previously released or disposed of by the Administrative Agent.

 

(d) All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Grantor as to
any payment on account of the Obligations made by it or received or collected
from its property shall be fully subordinated in all respects to the prior
payment in full of all of the Obligations. Until payment in full of the
Obligations, no Grantor shall demand or receive any collateral security, payment
or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim. If any such payment or
distribution is made or becomes available to any Grantor in any bankruptcy case
or receivership, insolvency or liquidation proceeding, such payment or
distribution shall be delivered by the person making such payment or
distribution directly to the Administrative Agent, for application to the
payment of the Obligations. If any such payment or distribution is received by
any Grantor, it shall be held by such Grantor in trust, as trustee of an express
trust for the benefit of the Secured Parties, and shall forthwith be transferred
and delivered by such Grantor to the Administrative Agent, in the exact form
received and, if necessary, duly endorsed.

 

(e) The obligations of the Grantors under the Loan Documents, including their
liability for the Obligations and the enforceability of the security interests
granted thereby, are not contingent upon the validity, legality, enforceability,
collectibility or sufficiency of any right of reimbursement, contribution or
subrogation arising under this Section 2.2. The invalidity, insufficiency,
unenforceability or uncollectibility of any such right shall not in any respect
diminish, affect or impair any such obligation or any other claim, interest,
right or remedy at any time held by any Secured Party against any Grantor or its
property. The Secured Parties make no representations or warranties in respect
of any such right and shall have no duty to assure, protect, enforce or ensure
any such right or otherwise relating to any such right.

 

(f) Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but (i) the exercise and enforcement of such rights shall be subject to
Section 2.2(d) and (ii) neither the Administrative Agent nor any other Secured
Party shall ever have any duty or liability whatsoever in respect of any such
right, except as provided in Section 2.2(c).

 

2.3. Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by any
Secured Party may be rescinded by such Secured Party and any of the Borrower
Obligations continued, and the Borrower Obligations, or the liability of any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, increased, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Secured Party,
and the Credit Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the requisite Lenders) may deem advisable from time to time, and any collateral

 

10



--------------------------------------------------------------------------------

security, guarantee or right of offset at any time held by any Secured Party for
the payment of the Borrower Obligations may be sold, exchanged, waived,
surrendered or released. No Secured Party shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

 

2.4. Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by any Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Borrower Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Borrower Obligations. Each
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment and performance without regard to (a) the validity or enforceability of
the Credit Agreement or any other Loan Document, any of the Borrower Obligations
or any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by any Secured Party, (b)
any defense, set-off or counterclaim (other than a defense of payment or
performance hereunder) which may at any time be available to or be asserted by
the Borrower or any other Person against any Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations, or of
such Guarantor for its Guarantor Obligations, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, any Secured Party may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Guarantor or any
other Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of any Secured Party against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

 

2.5. Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or

 

11



--------------------------------------------------------------------------------

conservator of, or trustee or similar officer for, the Borrower or any Guarantor
or any substantial part of its property, or otherwise, all as though such
payments had not been made.

 

2.6. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in United
States dollars in immediately available funds at its offices in Charlotte, North
Carolina.

 

SECTION 3

 

GRANT OF SECURITY INTEREST;

CONTINUING LIABILITY UNDER COLLATERAL

 

(a) Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the personal property of such
Grantor, including, without limitation, the following property, in each case,
wherever located and now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

 

(i) all Accounts;

 

(ii) all Chattel Paper;

 

(iii) all Deposit Accounts;

 

(iv) all Documents;

 

(v) all Equipment (whether or not constituting Fixtures);

 

(vi) all General Intangibles;

 

(vii) all Instruments;

 

(viii) all Insurance;

 

(ix) all Intellectual Property;

 

(x) all Inventory;

 

(xi) all Investment Property;

 

(xii) all Letter of Credit Rights;

 

(xiii) all Money;

 

(xiv) all Goods not otherwise described above;

 

12



--------------------------------------------------------------------------------

(xv) each Collateral Account;

 

(xvi) all Supporting Obligations;

 

(xvii) all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon;

 

(xviii) the Commercial Tort Claims set forth on Schedule 7; and

 

(xix) to the extent not otherwise included, all other property of the Grantor
(other than Excluded Assets) and all Proceeds and products accessions, rents and
profits of any and all of the foregoing and all collateral security, Supporting
Obligations and guarantees given by any Person with respect to any of the
foregoing, including, without limitation, to the maximum extent permitted by
applicable Law, the Proceeds derived from or in connection with the Disposition
of any FCC License or any Station or any Grantor holding any such License.

 

Notwithstanding anything to the contrary in this Agreement, none of the Excluded
Assets shall constitute Collateral.

 

(b) Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all obligations under the Collateral and nothing contained
herein is intended or shall be a delegation of duties to the Administrative
Agent or any Secured Party, (ii) each Grantor shall remain liable under each of
the agreements included in the Collateral, including, without limitation, any
Receivables and any agreements relating to Pledged Partnership Interests or
Pledged LLC Interests, to perform all of the obligations undertaken by it
thereunder all in accordance with and pursuant to the terms and provisions
thereof, and neither the Administrative Agent nor any Secured Party shall have
any obligation or liability under any of such agreements by reason of or arising
out of this Agreement or any other document related thereto nor shall the
Administrative Agent nor any Secured Party have any obligation to make any
inquiry as to the nature or sufficiency of any payment received by it or have
any obligation to take any action to collect or enforce any rights under any
agreement included in the Collateral, including, without limitation, any
agreements relating to any Receivables, Pledged Partnership Interests or Pledged
LLC Interests and (iii) the exercise by the Administrative Agent of any of its
rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

 

13



--------------------------------------------------------------------------------

SECTION 4

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Secured Parties that:

 

4.1. Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Article III of the Credit Agreement
as they relate to such Guarantor or to the Loan Documents to which such
Guarantor is a party, each of which is hereby incorporated herein by reference,
are true and correct in all material respects, except for representations and
warranties expressly stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date, and the Secured Parties shall be entitled to
rely on each of them as if they were fully set forth herein, provided that each
reference in each such representation and warranty to the Borrower’s knowledge
shall, for the purposes of this Section 4.1, be deemed to be a reference to such
Guarantor’s knowledge.

 

4.2. Title; No Other Liens. Such Grantor owns each item of the Collateral free
and clear of any and all Liens or claims, except, with respect to Collateral,
for Permitted Liens. No financing statement, mortgage or other public notice
with respect to all or any part of the Collateral is on file or of record in any
public office, except (a) such as have been filed in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties pursuant to this
Agreement, (b) Permitted Liens and (c) financing statements for which duly
authorized termination statements have been delivered to the Administrative
Agent on or prior to the Effective Date.

 

4.3. Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (i) upon completion of the filings and other actions specified on
Schedule 3 (all of which, in the case of all filings and other documents
referred to on such Schedule, have been delivered to the Administrative Agent in
duly completed and duly executed form, as applicable, and may be filed or
delivered by the Administrative Agent at any time), the payment of all filing
fees and the obtaining of the prior approval of the FCC for the Administrative
Agent, for the ratable benefit of the Secured Parties, to exercise its rights
and remedies with respect to the FCC Licenses and FCC approvals or filings
contemplated under Section 6.3(e), will constitute valid fully perfected
security interests in all of the Collateral (other than Collateral consisting of
vehicles, Deposit Accounts, Securities Accounts, Commodity Accounts, leasehold
interests in real property and Fixtures) in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, enforceable in accordance with the terms hereof and (ii)
are prior to all other Liens on such Collateral except for Permitted Liens.
Without limiting the foregoing and except as permitted or provided in Section
5.2, each Grantor has taken all actions necessary, including without limitation
those specified in Section 5.2, to: (A) provided that such actions are requested
by the Administrative Agent in accordance with Section 5.2(e), establish the
Administrative Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over any portion of the Collateral constituting Certificated
Securities, Uncertificated Securities, Securities Accounts, Securities
Entitlements or Commodity Accounts, (B) provided that such actions are requested
by the Administrative Agent in accordance with Section 5.2(e), establish the
Administrative Agent’s “control” (within the meaning of Section 9-104 of the
UCC) over all Deposit Accounts of such Grantor, (C) establish the Administrative
Agent’s “control” (within the meaning of Section 9-107 of the UCC) over all
Letter of Credit Rights of such Grantor to the extent such related letters of
credit have face amounts greater than $450,000 individually or $1,000,000 in the
aggregate, (D) establish the Administrative Agent’s control (within the meaning
of Section 9-105 of the UCC) over all Electronic Chattel Paper of such Grantor
to the extent such Electronic Chattel

 

14



--------------------------------------------------------------------------------

Paper has a value greater than $100,000 individually or $500,000 in the
aggregate and (E) establish the Administrative Agent’s “control” within the
meaning of Section 16 of the Uniform Electronic Transaction Act as in effect in
the applicable jurisdiction (the “UETA”) over all “transferable records” (as
defined in UETA).

 

4.4. Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s sole jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 4. Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of incorporation or other
organization document and, to the extent available, long-form good standing
certificate as of a date that is recent to the date hereof.

 

4.5. Inventory and Equipment.

 

(a) None of the Inventory or Equipment with a Fair Market Value greater than
$100,000 individually or $500,000 in the aggregate is in the possession of an
issuer of a negotiable document (as defined in Section 7-104 of the UCC)
therefor or is otherwise in the possession of any bailee or warehouseman.

 

(b) No interest in any of the Inventory of any Grantor have been conveyed as
part of a securitization or similar transaction.

 

4.6. Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

 

4.7. Investment Property.

 

(a) Schedule 2 hereto (as such schedule may be amended from time to time) sets
forth under the headings “Pledged Stock, “Pledged LLC Interests” and “Pledged
Partnership Interests,” respectively, all of the Pledged Stock, Pledged LLC
Interests and Pledged Partnership Interests owned by any Grantor and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on such Schedule. Schedule 2 hereto (as such schedule may be amended
from time to time) sets forth under the heading “Pledged Debt Securities” or
“Pledged Notes” all of the Pledged Debt Securities and Pledged Notes owned by
any Grantor and all of such Pledged Debt Securities and Pledged Notes have been
duly authorized, authenticated or issued, and delivered and are the legal, valid
and binding obligation of the issuers thereof enforceable in accordance with
their terms and are not in default and constitute all of the issued and
outstanding inter-company indebtedness evidenced by an instrument or
certificated security of the respective issuers thereof owing to such Grantor.
No Grantor has consented to, and no Grantor is otherwise aware of, any Person
(other than the Administrative Agent pursuant hereto) having “control” (within
the meanings of Sections 8-106, 9-106 and 9-104 of the UCC) over, or any other
interest in, any such Securities Account, Commodity Account or Deposit Account
or any securities, commodities or other property credited thereto other than the
securities intermediary or depository bank in respect thereof which may have a
lien on any such account being held by it to

 

15



--------------------------------------------------------------------------------

secure only the payment of fees and expenses owed to it in respect of the
maintenance of such account.

 

(b) The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of the Equity
Interests of each Issuer owned by such Grantor.

 

(c) All the shares of the Pledged Equity Interests have been duly and validly
issued and are fully paid and nonassessable.

 

(d) The terms of any uncertificated Pledged LLC Interests and Pledged
Partnership Interests do not provide that they are securities governed by
Article 8 of the Uniform Commercial Code in effect in any jurisdiction.

 

(e) The terms of any certificated Pledged LLC Interests and Pledged Partnership
Interests do not provide that they are securities governed by Article 8 of the
Uniform Commercial Code in effect in any jurisdiction.

 

(f) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property and Deposit Accounts pledged by it
hereunder, free of any and all Liens or options in favor of, or claims of, any
other Person, except Permitted Liens.

 

(g) Each Issuer which is an Affiliate of the Borrower that is not a Grantor
hereunder has executed and delivered to the Administrative Agent a Confirmation
of Pledge by Issuer, in substantially the form of Exhibit A, to the pledge of
the Pledged Securities pursuant to this Agreement.

 

4.8. Receivables.

 

(a) No amount payable to such Grantor under or in connection with any Receivable
in an outstanding amount greater than $100,000 individually or $500,000 in the
aggregate is evidenced by any Instrument or Tangible Chattel Paper which has not
been delivered to the Administrative Agent or constitutes Electronic Chattel
Paper that has not been subjected to the control (within the meaning of Section
9-105 of the UCC) of the Administrative Agent.

 

(b) The amounts represented by such Grantor to the Secured Parties from time to
time as owing to such Grantor in respect of the Receivables will at all times be
in accordance with GAAP, subject to reconciliations and disputes in the ordinary
course of business, and except for immaterial errors.

 

(c) No interest in any Receivables of any Grantor have been conveyed as part of
a securitization or similar transaction.

 

16



--------------------------------------------------------------------------------

4.9. Intellectual Property.

 

(a) Schedule 5 lists all Intellectual Property owned by such Grantor in its own
name on the date hereof and registered with a Governmental Authority. Except as
set forth in Schedule 5, such Grantor is the exclusive owner of the entire and
unencumbered right, title and interest in and to such Intellectual Property and
is otherwise entitled to use all such Intellectual Property.

 

(b) On the date hereof, all Intellectual Property material to such Grantor’s
business is valid, subsisting, unexpired and enforceable and has not been
abandoned.

 

(c) Except as set forth in Schedule 5, on the date hereof (i) none of the
Intellectual Property material to such Grantor’s business is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor, and (ii) there are no other obligations, orders or judgments
which affect the use of any Intellectual Property material to such Grantor’s
business.

 

(d) The rights of such Grantor in or to the Intellectual Property do not
conflict with or infringe upon the rights of any third party, and no claim has
been asserted that the use of such Intellectual Property does or may infringe
upon the rights of any third party, in either case, which conflict or
infringement could reasonably be expected to have a Material Adverse Effect.
There is currently no infringement or unauthorized use of any item of
Intellectual Property that could reasonably be expected to have a Material
Adverse Effect.

 

(e) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity or enforceability
of, or such Grantor’s rights in, any Intellectual Property in any respect that
could reasonably be expected to have a Material Adverse Effect. With respect to
any item of Intellectual Property the invalidity or unenforceability of which
could reasonably be expected to result in a Material Adverse Effect, such
Grantor is not aware that any such item of Intellectual Property is currently
used in a manner that could lead to such item becoming invalid or unenforceable,
including, without limitation, unauthorized uses by third parties and uses which
were not supported by the goodwill of the business connected with Trademarks and
Trademark Licenses.

 

(f) No action or proceeding is pending, or, to the knowledge of an officer of
such Grantor, threatened, on the date hereof (i) seeking to limit, cancel or
question the validity of any material Intellectual Property or such Grantor’s
ownership interest therein, (ii) alleging that any services provided by,
processes used by, or products manufactured or sold by such Grantor infringe any
patent, trademark, copyright, or any other right of any third party, (iii)
alleging that any material Intellectual Property is being licensed, sublicensed
or used in violation of any patent, trademark, copyright or any other right of
any third party, or (iv) which, if adversely determined, would have a material
adverse effect on the value of the Intellectual Property Collateral taken as a
whole. To the knowledge of an officer of such Grantor, no Person is engaging in
any activity that infringes upon the Intellectual Property or upon the rights of
such Grantor therein which could reasonably be expected to result in a Material
Adverse Effect. Except as set forth in Schedule 5 hereto, such Grantor has not
granted any license, release, covenant not to sue, non-assertion assurance, or
other right to any person with respect to any

 

17



--------------------------------------------------------------------------------

material part of the Intellectual Property. The consummation of the transactions
contemplated by this Agreement will not result in the termination or impairment
of any of the Intellectual Property.

 

(g) With respect to each Copyright License, Trademark License and Patent License
material to such Grantor’s business: (i) such license is valid and binding and
in full force and effect and represents the entire agreement between the
respective licensor and licensee with respect to the subject matter of such
license; (ii) such license will not cease to be valid and binding and in full
force and effect on terms identical to those currently in effect as a result of
the rights and interests granted herein, nor will the grant of such rights and
interests constitute a breach or default under such license or otherwise give
the licensor or licensee a right to terminate such license; (iii) such Grantor
has not received any notice of termination or cancellation under such license;
(iv) such Grantor has not received any notice of a breach or default under such
license, which breach or default has not been cured; (v) such Grantor has not
granted to any other third party any rights, adverse or otherwise, under such
license; and (vi) such Grantor is not in breach or default in any material
respect, and no event has occurred that, with notice and/or lapse of time, would
constitute such a breach or default or permit termination, modification or
acceleration under such license.

 

(h) Except as set forth in Schedule 5, such Grantor has performed all acts and
has paid all required fees and taxes to maintain each and every item of material
Intellectual Property in full force and effect and to protect and maintain its
interest therein. Such Grantor has used proper statutory notice in connection
with its use of each material Patent, Trademark and Copyright included in the
Intellectual Property.

 

(i) To the knowledge of an officer of such Grantor, none of the material Trade
Secrets of such Grantor has been used, divulged, disclosed or appropriated to
the detriment of such Grantor for the benefit of any other Person.

 

(j) Such Grantor has made all filings and recordations that such Grantor in its
reasonable business judgment determines is necessary to adequately protect its
interest in its material Intellectual Property including, without limitation,
recordation of its interests in the Patents and Trademarks with the United
States Patent and Trademark Office and in corresponding national and
international patent offices, and recordation of any of its interests in the
Copyrights with the United States Copyright Office and in corresponding national
and international copyright offices.

 

(k) Such Grantor is not subject to any settlement, consent, judgment,
injunction, order, decree, covenant not to sue, non-assertion assurance or
release that would impair the validity or enforceability of, or such Grantor’s
rights in, any material Intellectual Property.

 

4.10. Letter–of–Credit Rights. No Grantor is a beneficiary or assignee under any
letters of credit that have face amounts greater than $450,000 individually or
$1,000,000 in the aggregate other than the letters of credit described on
Schedule 6 (as such schedule may be amended from time to time) hereto. Each
Grantor has caused all issuers and nominated persons under letters of credit
that have face amounts greater than $450,000 individually or $1,000,000 in

 

18



--------------------------------------------------------------------------------

the aggregate in which the Grantor is the beneficiary or assignee to consent to
the assignment of such letter of credit to the Administrative Agent and has
agreed that upon the occurrence of an Event of Default it will cause all
payments thereunder to be made to the Collateral Account.

 

4.11. Commercial Tort Claims. No Grantor has any commercial tort claims with an
estimated value greater than $500,000 individually or $2,000,000 in the
aggregate other than (a) as described in Schedule 7 or (b) as to which the
actions described in Section 5.11 have been taken.

 

SECTION 5

 

COVENANTS

 

Each of the Grantors covenants and agrees with the Secured Parties that, from
and after the date of this Agreement until the Obligations (other than
Obligations in respect of any Swap Agreement) shall have been paid in full, no
Letter of Credit shall be outstanding and the Commitments shall have terminated
or expired:

 

5.1. Covenants in Credit Agreement. Each Guarantor shall take, or shall refrain
from taking, as the case may be, each action that is necessary to be taken or
not taken, as the case may be, so that no Default is caused by the failure to
take such action or to refrain from taking such action by such Guarantor or any
of its Subsidiaries.

 

5.2. Delivery and Control of Instruments, Chattel Paper, Negotiable Documents
and Investment Property.

 

(a) If any of the Collateral with a Fair Market Value greater than $250,000
individually or $1,000,000 (including the value of any Collateral excluded as
described in Sections 5.2(b) or (c)) in the aggregate is or shall become
evidenced or represented by any Instrument, Certificated Security, Negotiable
Document or Tangible Chattel Paper, such Instrument (other than checks received
in the ordinary course of business), Certificated Security, Negotiable Documents
or Tangible Chattel Paper shall be immediately delivered to the Administrative
Agent, duly endorsed in a manner reasonably satisfactory to the Administrative
Agent, to be held as Collateral pursuant to this Agreement.

 

(b) If any of the Collateral is or shall become “Electronic Chattel Paper” with
a value greater than $250,000 individually or $1,000,000 (including any
Collateral excluded as described in Section 5.2(a) or (c)) in the aggregate, the
relevant Grantor shall ensure that (i) a single authoritative copy exists which
is unique, identifiable, and unalterable (except as provided in clauses (iii),
(iv) and (v) hereof), (ii) such authoritative copy identifies the Administrative
Agent as the assignee and is communicated to and maintained by the
Administrative Agent or its designee, (iii) copies or revisions that add or
change the assignee of the authoritative copy can only be made with the
participation of the Administrative Agent, (iv) each copy of the authoritative
copy and any copy of a copy is readily identifiable as a copy and not the
authoritative copy and (v) any revision of the authoritative copy is readily
identifiable as an authorized or unauthorized revision.

 

19



--------------------------------------------------------------------------------

(c) If any of the Collateral is or shall become evidenced or represented by an
Uncertificated Security with a Fair Market Value greater than $250,000
individually or $1,000,000 (including the value of any Collateral excluded as
described in Section 5.2(a) or (b)) in the aggregate, such Grantor shall cause
the Issuer thereof either (i) to register the Administrative Agent as the
registered owner of such Uncertificated Security, upon original issue or
registration of transfer or (ii) to agree in writing with such Grantor and the
Administrative Agent that such Issuer will comply with instructions with respect
to such Uncertificated Security originated by the Administrative Agent without
further consent of such Grantor, such agreement to be in substantially the form
of Exhibit C.

 

(d) In addition to and not in lieu of the foregoing, if any Issuer of any
Investment Property with a Fair Market Value greater than $250,000 individually
or $1,000,000 in the aggregate is organized under the law of, or has its chief
executive office in, a jurisdiction outside of the United States, each of the
Grantors shall take such additional actions, including, without limitation,
causing the issuer to register the pledge on its books and records, as may be
necessary or as may be reasonably requested by the Administrative Agent, under
the laws of such jurisdiction to insure the validity, perfection and priority of
the security interest of the Administrative Agent.

 

(e) At the request of the Administrative Agent, such Grantor shall maintain
Securities Entitlements, Securities Accounts, Deposit Accounts and Commodity
Accounts only with financial institutions or commodity intermediaries that have
agreed to comply with entitlement orders and instructions issued or originated
(or in the case of Commodity Accounts, to apply any value distributed on account
of the applicable commodity contract as directed) by the Administrative Agent
without further consent of such Grantor, such agreement to be in form and
substance satisfactory to the Administrative Agent.

 

5.3. Maintenance of Insurance.

 

(a) Such Grantor or the Borrower on its behalf will maintain, with financially
sound and reputable insurance companies, insurance on all its property
(including, without limitation, all Inventory, Equipment and motor vehicles) in
at least such amounts and against at least such risks as are usually insured
against in the same general area by companies engaged in the same or a similar
business, and furnish to the Administrative Agent with copies for each Secured
Party, upon written request, full information as to the insurance carried. All
such insurance shall (i) provide that no cancellation thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof and (ii) be reasonably satisfactory in all other respects to the
Administrative Agent. The Administrative Agent shall be named as additional
insured on all such liability insurance policies of such Grantor and the
Administrative Agent shall be named as loss payee on all property and casualty
insurance policies of such Grantor.

 

(b) The Borrower shall deliver annually to the Administrative Agent and the
Lenders a certificate of a reputable insurance broker with respect to such
insurance as promptly as practicable upon receipt thereof from such insurance
broker and such supplemental reports with respect thereto as the Administrative
Agent may from time to time reasonably request.

 

20



--------------------------------------------------------------------------------

5.4. Payment of Obligations. Such Grantor will pay its obligations, including
tax liabilities that, if not paid, could result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Grantor has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

5.5. Maintenance of Perfected Security Interest; Further Documentation.

 

(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

 

(b) Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Administrative Agent may reasonably request, all in reasonable detail.

 

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, the filing of any financing or
continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby.

 

5.6. Changes in Locations, Name, Jurisdiction of Incorporation, Etc. Such
Grantor will not, except upon 30 days’ prior written notice to the
Administrative Agent (or such lesser time as acceptable to the Administrative
Agent) and delivery to the Administrative Agent of duly authorized and, where
required, authenticated copies of all additional financing statements and other
documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein:

 

(a) without limiting the prohibitions on mergers involving the Grantors
contained in the Credit Agreement, change its legal name, jurisdiction of
organization or the location of its chief executive office or sole place of
business from that referred to in Section 4.4; or

 

(b) change its legal name, identity or structure to such an extent that any
financing statement filed by the Administrative Agent in connection with this
Agreement would become seriously misleading.

 

21



--------------------------------------------------------------------------------

5.7. Notices. Such Grantor will advise the Administrative Agent promptly, in
reasonable detail, of:

 

(a) any Lien (other than any Permitted Lien) on any material portion of the
Collateral which would adversely affect the ability of the Administrative Agent
to exercise any of its remedies hereunder; and

 

(b) the occurrence of any other event which could reasonably be expected to
result in a material adverse effect on the aggregate value of the Collateral or
on the security interests created hereby taken as a whole.

 

5.8. Investment Property.

 

(a) If such Grantor shall become entitled to receive or shall receive any stock
or other ownership certificate (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Equity
Interests or other Pledged Equity Interest of any Issuer, whether in addition
to, in substitution of, as a conversion of, or in exchange for, any shares of or
other ownership interests in the Pledged Securities, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Secured Parties,
hold the same in trust for the Secured Parties and deliver the same forthwith to
the Administrative Agent in the exact form received, duly endorsed by such
Grantor to the Administrative Agent, if required, together with an undated stock
power covering such certificate duly executed in blank by such Grantor and to be
held by the Administrative Agent, subject to the terms hereof, as additional
collateral security for the Obligations. Except as provided in the Credit
Agreement, any sums paid upon or in respect of the Pledged Securities upon the
liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Pledged Securities or any property shall be
distributed upon or with respect to the Pledged Securities pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations. Except as provided in the
Credit Agreement, if any sums of money or property so paid or distributed in
respect of the Pledged Securities shall be received by such Grantor, such
Grantor shall, until such money or property is paid or delivered to the
Administrative Agent, hold such money or property in trust for the Secured
Parties, segregated from other funds of such Grantor, as additional collateral
security for the Obligations. For the avoidance of doubt, the provisions of this
Section 5.8 shall not apply to Excluded Ownership Interests.

 

(b) Except as otherwise permitted under the Credit Agreement or with the prior
written consent of the Administrative Agent, such Grantor will not (i) vote to
enable, or take any other action to permit, any Issuer to issue any stock,
partnership interests, limited liability company interests or other equity
securities of any nature or to issue any other securities convertible into or
granting the right to purchase or exchange for any stock, partnership interests,
limited liability company interests or other equity securities of any nature of
any Issuer (other than as permitted in the Reach Media Documents), (ii) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, any of the Investment Property or Proceeds thereof or any interest
therein (except, in each case, pursuant to a transaction expressly

 

22



--------------------------------------------------------------------------------

permitted by the Credit Agreement), (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property or Proceeds thereof, or any interest therein, except for
the security interests created by this Agreement, (iv) enter into any agreement
or undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer pursuant to the Loan Documents
any of the Investment Property or Proceeds thereof or any interest therein or
(v) without (A) the prior written notice to the Administrative Agent and (B)
such Grantor taking all steps necessary or advisable to establish the
Administrative Agent’s “control” thereof, cause or permit any Issuer of any
Pledged Partnership Interests or Pledged LLC Interests which are not securities
(for purposes of the UCC) on the date hereof to elect or otherwise take any
action to cause such Pledged Partnership Interests or Pledged LLC Interests to
be treated as securities for purposes of the UCC.

 

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that (i)
it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) with
respect to the Pledged Securities issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Pledged Securities issued by it. In addition, each Grantor which is either an
Issuer or an owner of any Pledged Security hereby consents to the grant by each
other Grantor of the security interest hereunder in favor of the Administrative
Agent and to the transfer of any Pledged Security to the Administrative Agent or
its nominee upon the occurrence or during the continuation of an Event of
Default and to the substitution of the Administrative Agent or its nominee as a
partner, member or shareholder of the Issuer of the related Pledged Security.
The Administrative Agent agrees to notify any Grantor before transferring the
Pledged Securities pledged by such Grantor into the name of the Administrative
Agent pursuant to this section.

 

5.9. Receivables.

 

(a) Other than in the ordinary course of business consistent with its past
practice, such Grantor will not (i) grant any extension of the time of payment
of such Receivable, (ii) compromise or settle such Receivable for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of such Receivable, (iv) allow any credit or discount whatsoever on
such Receivable or (v) amend, supplement or modify such Receivable in any manner
that could materially adversely affect the value thereof; provided, each Grantor
may take any action or actions described in clauses (i) through (iv) with
respect to Receivables the original invoice or book amount of which do not
exceed in the aggregate, as to all Grantors, $1,000,000 during any fiscal year
of Borrower.

 

(b) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of outstanding Receivables constituting a
material portion of the Collateral.

 

23



--------------------------------------------------------------------------------

5.10. Intellectual Property.

 

(a) Such Grantor (either itself or through licensees) will (i) continue to use
and license each material Trademark (and prior to the occurrence and continuance
of an Event of Default, such Grantor shall retain such right to use and license
such Trademark) in a manner sufficient to maintain such Trademark in full force
free from any claim of abandonment for non-use, unless such Grantor, in its
reasonable business judgment, determines that such continued use is no longer
desirable in the conduct of such Grantor’s business and cessation of such use
could not reasonably be expected to result in a Material Adverse Effect, (ii)
maintain the quality of products and services offered under such Trademark and
take all necessary steps as commercially reasonable to ensure that all licensed
users of such Trademark maintain as in the past such quality, (iii) use such
Trademark with the appropriate notice of registration and all other notices and
legends required by applicable Law, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement and
the Intellectual Property Security Agreement, and (v) except as provided in
Section 5.10(i), not (and not permit any licensee or sublicensee thereof to) do
any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any material way.

 

(b) Such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any material Patent may become forfeited, abandoned
or dedicated to the public. Prior to the occurrence and continuance of an Event
of Default, such Grantor shall retain the right to use such Patent.

 

(c) Such Grantor (either itself or through licensees) (i) will employ each
material Copyright in the ordinary course of business (and prior to the
occurrence and continuance of an Event of Default, such Grantor shall retain
such right to employ such Copyright) and (ii) will not (and will not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any material portion of the Copyrights may become invalidated or
otherwise impaired. Such Grantor will not (either itself or through licensees)
do any act whereby any material portion of the Copyrights may fall into the
public domain.

 

(d) Such Grantor will not do any act that knowingly uses any material
Intellectual Property to infringe the intellectual property rights of any other
Person.

 

(e) Except with respect to any Patent, Trademark or Copyright the invalidity of
which would not result in a Material Adverse Effect, such Grantor (either itself
or through licensees) will use proper statutory notice in connection with the
use of each Patent, Trademark and Copyright included in the Intellectual
Property.

 

(f) Such Grantor will notify the Administrative Agent as promptly as practicable
if it knows that any application or registration relating to any material
Intellectual Property may become forfeited, abandoned or dedicated to the
public, or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court or tribunal in any country) regarding

 

24



--------------------------------------------------------------------------------

such Grantor’s ownership of, or the validity of, any material Intellectual
Property or such Grantor’s right to register the same or to own and maintain the
same.

 

(g) As promptly as practicable upon such Grantor’s acquisition or creation of
any copyrightable work, invention, trademark or other similar property that is
determined by such Grantor in its reasonable business judgment to be material to
the business of such Grantor and appropriate for registration, apply for
registration thereof with the United States Copyright Office, the United States
Patent and Trademark Office and any other appropriate office. Whenever such
Grantor, either by itself or through any agent, employee, licensee or designee,
shall file an application for the registration of any Intellectual Property with
the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof, such Grantor shall report such filing to the Administrative
Agent promptly (and in any event concurrently with the next delivery of the
Compliance Certificate pursuant to Section 5.01(d) of the Credit Agreement for
the fiscal quarter in which such Grantor files such application). Upon request
of the Administrative Agent, such Grantor shall execute and deliver, and have
recorded, any and all agreements, instruments, documents, and papers as the
Administrative Agent may request to evidence the Secured Parties’ security
interest in any Copyright, Patent, Trademark or other Intellectual Property and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby.

 

(h) Except as provided in Section 5.10(i), such Grantor in such Grantor’s
reasonable business judgment will take all prudent steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office or the United States Copyright Office (or, with respect to any foreign
Intellectual Property, any similar office or agency in any other country or any
political subdivision thereof), to maintain and pursue each application (and to
obtain the relevant registration) in respect of Intellectual Property and to
maintain each registration of Intellectual Property, including, without
limitation, the payment of required fees and taxes, the filing of responses to
office actions issued by the United States Patent and Trademark Office and the
United States Copyright Office, the filing of applications for renewal or
extension, the filing of affidavits of use and affidavits of incontestability,
the filing of divisional, continuation, continuation-in-part, reissue, and
renewal applications or extensions, the payment of maintenance fees, and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.

 

(i) Such Grantor (either itself or through licensees) will not, without the
prior written consent of the Administrative Agent, discontinue use of or
otherwise abandon any Intellectual Property, or abandon any application or any
right to file an application for letters patent, trademark, or copyright, unless
such Grantor, in its reasonable business judgment, determines that such use or
the pursuit or maintenance of such Intellectual Property is no longer desirable
in the conduct of such Grantor’s business and that the loss thereof could not
reasonably be expected to result in a Material Adverse Effect.

 

(j) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and promptly notify the
Administrative Agent after it takes any action to sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate.

 

25



--------------------------------------------------------------------------------

(k) Such Grantor agrees that, should it obtain an ownership interest in any item
of intellectual property which is not now a part of the Intellectual Property
Collateral (the “After-Acquired Intellectual Property”), (i) the provisions of
Section 3 shall automatically apply thereto, (ii) any such After-Acquired
Intellectual Property, and in the case of trademarks, the goodwill of the
business connected therewith or symbolized thereby, shall automatically become
part of the Intellectual Property Collateral, (iii) it shall give prompt (and,
in any event concurrently with the next delivery of the Compliance Certificate
pursuant to Section 5.01(d) of the Credit Agreement for the fiscal quarter in
which such Grantor acquires such ownership interest) written notice thereof to
the Administrative Agent in accordance herewith, and (iv) it shall provide the
Administrative Agent promptly (and, in any event concurrently with the next
delivery of the Compliance Certificate pursuant to Section 5.01(d) of the Credit
Agreement for the fiscal quarter in which such Grantor acquires such ownership
interest) with an amended Schedule 5 hereto and take the actions specified in
Section 5.10(m).

 

(l) Such Grantor agrees to execute an Intellectual Property Security Agreement
with respect to its Intellectual Property in substantially the form of Exhibit
B-1 in order to record the security interest granted herein to the
Administrative Agent for the ratable benefit of the Secured Parties with the
United States Patent and Trademark Office, the United States Copyright Office,
and, with respect to any foreign Intellectual Property, any other applicable
Governmental Authority.

 

(m) Such Grantor agrees to execute an After-Acquired Intellectual Property
Security Agreement with respect to its After-Acquired Intellectual Property in
substantially the form of Exhibit B-2 in order to record the security interest
granted herein to the Administrative Agent for the ratable benefit of the
Secured Parties with the United States Patent and Trademark Office, the United
States Copyright Office, and any other applicable Governmental Authority.

 

(n) Such Grantor shall take all steps reasonably necessary to protect the
secrecy of all material Trade Secrets.

 

(o) Each party hereto agrees to take any action reasonably necessary to correct,
amend or modify any filings or recordations made pursuant to the terms of any
Loan Document that erroneously have the effect of, or identified as, an
assignment (and not a collateral assignment) of such Intellectual Property in
favor of the Administrative Agent or any other Secured Party.

 

5.11. Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim with an estimated value greater than $500,000 individually
or $2,000,000 in the aggregate, such Grantor shall within 30 days of obtaining
such interest sign and deliver documentation acceptable to the Administrative
Agent granting a security interest under the terms and provisions of this
Agreement in and to such Commercial Tort Claim.

 

26



--------------------------------------------------------------------------------

SECTION 6

 

REMEDIAL PROVISIONS

 

6.1. Certain Matters Relating to Receivables.

 

(a) The Administrative Agent shall have the right to make test verifications of
the Receivables in any manner and through any medium that it reasonably
considers advisable, and each Grantor shall furnish all such assistance and
information as the Administrative Agent may require in connection with such test
verifications. After an Event of Default has occurred and for so long as it is
continuing, at any time and from time to time, upon the Administrative Agent’s
request and at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others reasonably satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Receivables.

 

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and each Grantor hereby agrees to continue to collect
amounts due or to become due to such Grantor under the Receivables (subject to
Section 5.9) and diligently exercise each material right it may have under any
Receivables which have outstanding amounts greater than $100,000 individually or
$500,000 in the aggregate and any Supporting Obligation, in each case, at its
own expense and in the ordinary course of business; provided, however, that the
Administrative Agent may curtail or terminate said authority at any time after
the occurrence and during the continuance of an Event of Default. If required by
the Administrative Agent at any time after the occurrence and during the
continuance of an Event of Default, to the extent not prohibited by the
Communications Act, any payments of such Receivables, when collected by any
Grantor, (i) shall be forthwith (and, in any event, within two Business Days)
deposited by such Grantor in the exact form received, duly endorsed by such
Grantor to the Administrative Agent if required, in a Collateral Account
maintained under the sole dominion and control of the Administrative Agent,
subject to withdrawal by the Administrative Agent for the account of the Secured
Parties only as provided in Section 6.5, and (ii) until so turned over, shall be
held by such Grantor in trust for the Secured Parties, segregated from other
funds of such Grantor. Each such deposit of Proceeds of such Receivables shall
be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

 

6.2. Communications with Obligors; Grantors Remain Liable.

 

(a) The Administrative Agent in its own name or in the name of others may at any
time during reasonable business hours after the occurrence and during the
continuance of an Event of Default communicate with obligors under the
Receivables to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Receivables.

 

(b) If an Event of Default shall have occurred and be continuing, the
Administrative Agent may at any time notify, or require any Grantor to so
notify, the Account Debtor or counterparty on any Receivable of the security
interest of the Administrative Agent therein. In addition, after the occurrence
and during the continuance of an Event of Default, the Administrative Agent may
upon written notice to the applicable Grantor, notify, or require any

 

27



--------------------------------------------------------------------------------

Grantor to notify, the Account Debtor or counterparty to make all payments under
the Receivables directly to the Administrative Agent.

 

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. No Secured Party shall have
any obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by any
Secured Party of any payment relating thereto, nor shall any Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

6.3. Pledged Securities.

 

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b), each of the Grantors shall be permitted to receive all cash
dividends paid in respect of the Pledged Equity Interests and all payments made
in respect of the Pledged Notes, to the extent permitted in the Credit
Agreement, and to exercise all voting and corporate rights with respect to the
Pledged Securities not inconsistent with the purposes of this Agreement;
provided, however, that no vote shall be cast or corporate or other ownership
right exercised or other action taken which, in the Administrative Agent’s
reasonable judgment, would materially impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.

 

(b) Subject to Sections 6.3(e) and 6.6, if an Event of Default shall occur and
be continuing and the Administrative Agent shall give notice of its intent to
invoke the provisions of this Section 6.3(b) to the relevant Grantor(s): (i) all
rights of each of the Grantors to exercise or refrain from exercising the voting
and other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Administrative Agent who shall thereupon have the sole right, but shall be
under no obligation, to exercise or refrain from exercising such voting and
other consensual rights and (ii) to the extent not prohibited by the
Communications Act, the Administrative Agent shall have the right to transfer
all or any portion of the Investment Property to its name or the name of its
nominee or agent. In addition, the Administrative Agent shall have the right at
any time to exchange any certificates or instruments representing any Investment
Property for certificates or instruments of smaller or larger denominations. In
order to permit the Administrative Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder (in each case, after the occurrence and during the continuance
of an Event of Default) each of the Grantors shall promptly execute and deliver
(or cause to be executed and delivered) to the Administrative Agent all proxies,
dividend payment orders and

 

28



--------------------------------------------------------------------------------

other instruments as the Administrative Agent may from time to time reasonably
request and each of the Grantors acknowledges that after the occurrence and
during the continuance of an Event of Default the Administrative Agent may
utilize the power of attorney set forth herein.

 

(c) Each of the Grantors hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Grantor hereunder, to the extent not
prohibited by the Communications Act, to comply with any written instruction
received by it from the Administrative Agent (including an instruction to pay
any dividends or other payments with respect to the Pledged Securities directly
to the Administrative Agent) that (i) an Event of Default has occurred and is
continuing and (ii) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from such Grantor, and each of the
Grantors agrees that each Issuer shall be fully protected in so complying.

 

(d) Notwithstanding anything herein to the contrary, this Agreement, the other
Loan Documents and the transactions contemplated hereby and thereby, prior to
the occurrence of an Event of Default (i) do not and will not constitute,
create, or have the effect of constituting or creating, directly or indirectly,
actual or practical ownership of any Grantor or any Subsidiary of any Grantor by
the Administrative Agent or any Lender, or control, affirmative or negative,
direct or indirect, by the Administrative Agent or any Lender over the
management or any other aspect of the operation of any Grantor or any Subsidiary
of any Grantor which ownership and control remain exclusively and at all times
in such Grantor and (ii) do not and will not constitute the transfer,
assignment, or disposition in any manner, voluntarily or involuntarily, directly
or indirectly, of any FCC License by any Grantor or any Subsidiary of any
Grantor, or the transfer of control of any Grantor or any Subsidiary of any
Grantor within the meaning of Section 310(d) of the Communications Act.

 

(e) Notwithstanding any other provision of this Agreement, during the existence
of an Event of Default, any foreclosure, sale, transfer, assignment or other
disposition of, or the exercise of any rights and remedies by the Administrative
Agent or any Lender with respect to any of the Collateral or any FCC License
which would effect or constitute an assignment of any FCC License or affect the
operation or voting or other control of any Grantor or any Subsidiary of any
Grantor or any Station of any Grantor or any Subsidiary of any Grantor shall be
pursuant to, and in accordance with, the Communications Act, to all other
applicable Laws and to the applicable rules and regulations thereunder and, if
and to the extent required thereby, subject to the prior approval of the FCC.

 

6.4. Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Secured Parties specified in Section 6.1 with respect to payments
of Receivables, if an Event of Default shall occur and be continuing, to the
extent not prohibited by the Communications Act, all Proceeds received by any
Grantor consisting of cash, Cash Equivalents, checks and other near-cash items
shall be held by such Grantor in trust for the Secured Parties, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Administrative Agent in the exact form received by such
Grantor (duly endorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control. All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Secured Parties)
shall continue to be held

 

29



--------------------------------------------------------------------------------

as collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.

 

6.5. Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of the Proceeds constituting
Collateral realized through the exercise by the Administrative Agent of its
remedies hereunder and any proceeds of the guarantee set forth in Section 2, in
payment of the Obligations then due as provided in and subject to the Credit
Agreement.

 

6.6. Code and Other Remedies.

 

(a) If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the UCC or any other applicable law
or in equity. Without limiting the generality of the foregoing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, license, assign, give option or options to purchase, or otherwise dispose
of and deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of any Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. Each Secured Party shall have the right upon any such public sale
or sales, and, to the extent permitted by Law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free, to the
extent not otherwise prohibited by applicable Law, of any right or equity of
redemption in any Grantor, which right or equity is, to the extent not
prohibited by applicable Law, hereby waived and released. Each purchaser at any
such sale shall hold the property sold absolutely free from any claim or right
on the part of any Grantor, and each of the Grantors hereby waives (to the
extent permitted by applicable Law) all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any Law
now existing or hereafter enacted. Each of the Grantors agrees that, to the
extent notice of sale shall be required by law, at least 10 days notice to such
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. Except as otherwise required by
nonwaivable provisions of applicable Law, the Administrative Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. The Administrative Agent may sell
the Collateral without giving any warranties as to the Collateral. The
Administrative Agent may specifically disclaim or modify any warranties of title
or the like. This procedure will not be considered to adversely effect the
commercial reasonableness of any sale of the

 

30



--------------------------------------------------------------------------------

Collateral. Each of the Grantors agrees that it would not be commercially
unreasonable for the Administrative Agent to dispose of the Collateral or any
portion thereof by using Internet sites that provide for the auction of assets
of the types included in the Collateral or that have the reasonable capability
of doing so, or that match buyers and sellers of assets. Each of the Grantors
hereby waives any claims against the Administrative Agent arising by reason of
the fact that the price at which any Collateral may have been sold at such a
private sale was less than the price which might have been obtained at a public
sale, even if the Administrative Agent accepts the first offer received and does
not offer such Collateral to more than one offeree. Each of the Grantors further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places which the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
Except as otherwise prohibited by applicable Law, the Administrative Agent shall
have the right to enter onto the property where any Collateral is located and
take possession thereof with or without judicial process.

 

(b) The Administrative Agent shall apply the net proceeds of any action taken by
it pursuant to this Section 6.6, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a) of the UCC,
need the Administrative Agent account for the surplus, if any, to any Grantor.
If the Administrative Agent sells any of the Collateral upon credit, such
Grantor will be credited only with payments actually made by the purchaser and
received by the Administrative Agent and applied to indebtedness of the
purchaser. In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and such Grantor shall be
credited with proceeds of the sale. To the extent permitted by applicable Law,
each of the Grantors waives all claims, damages and demands it may acquire
against any Secured Party arising out of the exercise by them of any rights
hereunder other than in respect of gross negligence or willful misconduct by
such Secured Party.

 

(c) In the event of any Disposition of any of the Intellectual Property and if
an Event of Default shall have occurred and be continuing, the goodwill of the
business connected with and symbolized by any Trademarks subject to such
Disposition shall be included, and the applicable Grantor shall supply the
Administrative Agent or its designee with such Grantor’s know-how and expertise,
and with documents and things embodying the same, relating to the manufacture,
distribution, advertising and sale of products or the provision of services
relating to any Intellectual Property subject to such Disposition, and such
Grantor’s customer lists and other records and documents relating to such
Intellectual Property and to the manufacture, distribution, advertising and sale
of such products and services.

 

(d) If the Administrative Agent shall determine to exercise its rights and
remedies to sell all or any of the Collateral pursuant to Section 6.3, each of
the Grantors agrees that, upon request of the Administrative Agent, such Grantor
will, at its own expense do or cause to be done all such other acts and things
as may be necessary to make such sale of the Collateral or any part thereof
valid and binding and in compliance with applicable Law. Without limiting

 

31



--------------------------------------------------------------------------------

the generality of the foregoing and subject to Section 6.3(e), if an Event of
Default shall have occurred, each of the Grantors shall take any action which
the Administrative Agent may reasonably request in order to effect the transfer
of control or assignment to the Administrative Agent, or to such one or more
third Persons as such Grantor may designate, or to a combination of the
foregoing, of each FCC License controlled by such Grantor. To enforce this
Section 6.6, the Administrative Agent is empowered to request the appointment of
a receiver from any court of competent jurisdiction. Such receiver shall be
instructed to seek from the FCC an involuntary transfer of control of each such
FCC License for the purpose of seeking a bona fide purchaser to whom control
will ultimately be transferred. Each of the Grantors hereby agrees to authorize
such an involuntary transfer of control upon the request of the receiver so
appointed and, if such Grantor shall refuse to authorize the transfer, its
approval may be required by the court. Upon the occurrence of an Event of
Default, each of the Grantors shall further use its best efforts to assist in
obtaining approval of the FCC, if required, for any action or transactions
contemplated by this Agreement including, without limitation, the preparation,
execution and filing with the FCC of the assignor’s or transferor’s portion of
any application or applications for consent to the transfer or assignment of any
such FCC License or transfer of control necessary or appropriate under the FCC’s
rules and regulations for approval of the transfer or assignment of any portion
of the Collateral, together with any FCC License controlled by such Grantor.

 

6.7. Registration Rights.

 

(a) Upon (x) the occurrence and continuance of an Event of Default and (y) the
Administrative Agent and the Lenders having declared the Obligations then
outstanding to be due and payable in whole or in part as provided in Section
7.01 of the Credit Agreement, if the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Equity Interests or the
Pledged Debt Securities pursuant to Section 6.6, and if in the opinion of the
Administrative Agent it is necessary or advisable to have the Pledged Equity
Interests or the Pledged Debt Securities, or that portion thereof to be sold,
registered under the provisions of the Securities Laws, the relevant Grantor
will cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Administrative Agent, necessary or advisable to
register the Pledged Equity Interests or the Pledged Debt Securities, or that
portion thereof to be sold, under the provisions of the Securities Laws, (ii)
use its best efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of one year from the date
of the first public offering of the Pledged Equity Interests or the Pledged Debt
Securities, or that portion thereof to be sold, provided, that the
Administrative Agent shall furnish to the relevant Grantor such information
regarding the Administrative Agent as shall be required in connection with such
registration and requested by such Grantor in writing, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Laws and the rules and regulations of the SEC
applicable thereto. Each of the Grantors agrees to cause such Issuer to comply
with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11(a)
of the Securities Act.

 

32



--------------------------------------------------------------------------------

(b) Each of the Grantors recognizes that the Administrative Agent may be unable
to effect a public sale of any or all the Pledged Equity Interests or the
Pledged Debt Securities, by reason of certain prohibitions contained in the
Securities Laws and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. Each of the Grantors acknowledges and agrees
that any such private sale may result in prices and other terms less favorable
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner. The Administrative Agent shall be under no
obligation to delay a sale of any of the Pledged Equity Interests or the Pledged
Debt Securities for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Laws, or under
applicable state securities laws, even if such Issuer would agree to do so.

 

(c) Each of the Grantors agrees to use its reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Equity Interests or the Pledged Debt
Securities pursuant to this Section 6.7 valid and binding and in compliance with
any and all other applicable requirements of Law. Each of the Grantors further
agrees that a breach of any of the covenants contained in this Section 6.7 will
cause irreparable injury to the Secured Parties, that the Secured Parties have
no adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and each of the Grantors hereby waives and
agrees not to assert any defenses against an action for specific performance of
such covenants except for a defense that no Event of Default has occurred and is
continuing under the Credit Agreement or a defense of payment.

 

6.8. Waiver; Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the fees and disbursements of any attorneys employed
by any Secured Party to collect such deficiency.

 

SECTION 7

 

THE ADMINISTRATIVE AGENT

 

7.1. Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

 

(a) Each of the Grantors hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to the extent not prohibited by the Communications Act, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or reasonably desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each of the Grantors hereby gives the Administrative

 

33



--------------------------------------------------------------------------------

Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:

 

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

 

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Secured Parties’ security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

 

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

 

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

 

(v) (A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (B) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(G) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do. Anything in this Section 7.1(a)
to the contrary notwithstanding, the Administrative Agent agrees that, except as
provided in Section 7.1(b), it

 

34



--------------------------------------------------------------------------------

will not exercise any rights under the power of attorney provided for in this
Section 7.1(a) unless an Event of Default shall have occurred and be continuing.

 

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement; provided, however, that unless an Event of
Default has occurred and is continuing or time is of the essence, the
Administrative Agent shall not exercise this power without first making demand
on such Grantor and such Grantor failing to promptly comply therewith.

 

(c) The reasonable expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Revolving Loans that are ABR Loans under the Credit
Agreement, from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

 

(d) Each of the Grantors hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue of the powers of attorney granted pursuant to
this Agreement. All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable until this Agreement
is terminated and the security interests created hereby are released.

 

7.2. Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. Neither the Administrative Agent, nor any other
Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Party to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or affiliates shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

7.3. Execution of Financing Statements. Each of the Grantors hereby authorizes
the Administrative Agent to file or record financing or continuation statements,
and assignments and amendments thereto, and other filing or recording documents
or instruments with respect to the Collateral without the signature of such
Grantor (to the extent permitted by applicable Law) in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
or maintain the perfection of the security interests of the Administrative Agent
under this Agreement. Each Grantor agrees that such financing statements may
describe the collateral in

 

35



--------------------------------------------------------------------------------

the same manner as described in the Loan Documents or as “all assets” or “all
personal property” of the undersigned, whether now owned or hereafter existing
or acquired by the undersigned or such other description as the Administrative
Agent, in its sole but reasonable judgment, determines is necessary or
advisable. A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction. Each of the Grantors
hereby ratifies any such financing statement filed prior to the date hereof by
the Administrative Agent, if any.

 

7.4. Authority of Administrative Agent. Each of the Grantors acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

 

7.5. Appointment of Co-Collateral Agents. At any time or from time to time and
upon written notice to the Grantors, in order to comply with any requirement of
Law, the Administrative Agent may appoint another bank or trust company or one
of more other Persons, either to act as co-agent or agents on behalf of the
Secured Parties with such power and authority as may be necessary for the
effectual operation of the provisions hereof and which may be specified in the
instrument of appointment (which may, in the discretion of the Administrative
Agent, include provisions for indemnification and similar protections of such
co-agent or separate agent).

 

SECTION 8

 

MISCELLANEOUS

 

8.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 9.02 of the Credit Agreement. Each Grantor (other than the
Borrower) hereby ratifies, agrees and acknowledges that its irrevocable power of
attorney in favor of the Borrower appointing the Borrower as such Grantor’s
attorney–in–fact with respect to the execution of any and all amendments,
consents, waivers and modifications to this Agreement and the related agreements
is in full force and in effect, legal and binding and enforceable in accordance
with its terms.

 

8.2. Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 9.02 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

 

36



--------------------------------------------------------------------------------

8.3. No Waiver by Course of Conduct; Cumulative Remedies. Except by a written
instrument pursuant to Section 8.1, no Secured Party shall by any act delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default. No failure to exercise, nor any
delay in exercising, on the part of any Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which such
Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

8.4. Enforcement Expenses; Indemnification.

 

(a) Each Guarantor agrees to pay or reimburse each Lender and the Administrative
Agent (in the case of each Lender, after the occurrence and during the
continuance of an Event of Default) for all its costs and expenses incurred in
collecting against such Guarantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Guarantor is a party, including, without
limitation, the fees and disbursements of counsel to each Secured Party and of
counsel to the Administrative Agent.

 

(b) Each Guarantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

 

(c) Each Guarantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrower would be required to
do so pursuant to Section 9.03 of the Credit Agreement.

 

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

 

8.5. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Secured
Parties and their successors and assigns; provided that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent.

 

8.6. Set-Off. Each of the Grantors hereby irrevocably authorizes each Secured
Party at any time and from time to time while an Event of Default shall have
occurred and be continuing, without notice to such Grantor or any other Grantor,
any such notice being expressly waived by each Grantor, to set-off and
appropriate and apply any and all deposits (general or

 

37



--------------------------------------------------------------------------------

special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such Grantor,
or any part thereof in such amounts as such Secured Party may elect, against and
on account of the Obligations of such Grantor to such Secured Party hereunder
and claims of every nature and description of such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Credit Agreement
or any other Loan Document, as such Secured Party may elect, whether or not any
Secured Party has made any demand for payment and although such Obligations may
be contingent or unmatured. Each Secured Party shall notify such Grantor
promptly of any such set-off and the application made by such Secured Party of
the proceeds thereof, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Secured
Party under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which such Secured
Party may have.

 

8.7. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

8.10. Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Secured Party
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

8.11. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.12. Submission to Jurisdiction; Waivers. Each of the Grantors hereby
irrevocably and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

38



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

8.13. Acknowledgments. Each of the Grantors hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

 

(b) no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

 

8.14. Additional Grantors. Each Restricted Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 5.09 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Restricted Subsidiary of an Assumption Agreement
in the form of Annex 1 hereto.

 

8.15. Releases.

 

(a) At such time as the Loans, the LC Exposure and the other Obligations (other
than Obligations in respect of any Swap Agreement) shall have been paid in full,
the Commitments have been terminated or expired and no Letters of Credit shall
be outstanding, the Collateral shall be released from the Liens created hereby,
and this Agreement and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent, each Grantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Grantors.
At the request and sole expense of any Grantor following any such termination,
the Administrative Agent shall deliver to such Grantor any Collateral held by
the Administrative

 

39



--------------------------------------------------------------------------------

Agent hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

 

(b) If any of the Collateral shall be disposed of by any Grantor in a
Disposition permitted by the Credit Agreement, or if any Restricted Subsidiary
is designated as an Unrestricted Subsidiary as permitted thereunder, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral. At the request and sole expense of the Borrower, a Guarantor shall
be released from its obligations hereunder in the event that all the Equity
Interests of such Guarantor shall be disposed of in a Disposition permitted by
the Credit Agreement; provided that the Borrower shall have delivered to the
Administrative Agent, at least three Business Days prior to the date of the
proposed release (or a lesser time as acceptable to the Administrative Agent), a
written request for release identifying the relevant Guarantor and the terms of
the Disposition in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification by the Borrower
stating that such transaction is in compliance with the Credit Agreement and the
other Loan Documents and that the Proceeds of such Disposition will be applied
in accordance therewith.

 

(c) Each of the Grantors acknowledges that, prior to the termination hereof,
payment in full of the Obligations and termination of the Commitments, it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement originally filed in connection herewith
without the prior written consent of the Administrative Agent subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.

 

8.16. WAIVER OF JURY TRIAL. EACH GRANTOR AND THE ADMINISTRATIVE AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

[Remainder of Page Intentionally Left Blank.]

 

40



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

GRANTORS:

RADIO ONE, INC.

RADIO ONE LICENSES, LLC

BELL BROADCASTING COMPANY

RADIO ONE OF DETROIT, LLC

RADIO ONE OF ATLANTA, LLC

ROA LICENSES, LLC

RADIO ONE OF CHARLOTTE, LLC

CHARLOTTE BROADCASTING, LLC

RADIO ONE OF NORTH CAROLINA, LLC

RADIO ONE OF AUGUSTA, LLC

RADIO ONE OF BOSTON, INC.

RADIO ONE OF BOSTON LICENSES, LLC

RADIO ONE OF INDIANA, LLC

RADIO ONE OF TEXAS I, LLC

RADIO ONE OF TEXAS II, LLC

BLUE CHIP MERGER SUBSIDIARY, INC.

BLUE CHIP BROADCASTING

LICENSES II, LTD.

BLUE CHIP BROADCASTING COMPANY

BLUE CHIP BROADCASTING, LTD.

BLUE CHIP BROADCASTING LICENSES, LTD.

SATELLITE ONE, L.L.C.

HAWES-SAUNDERS BROADCAST
PROPERTIES, INC.

RADIO ONE OF DAYTON LICENSES, LLC

NEW MABLETON BROADCASTING
CORPORATION

RADIO ONE MEDIA HOLDINGS, LLC

By:        

Name:

   

Title:

 

GUARANTEE AND COLLATERAL AGREEMENT – SIGNATURE PAGE

 



--------------------------------------------------------------------------------

 

RADIO ONE OF INDIANA, L.P.

By:

 

Radio One, Inc.,

its general partner

   

By:

           

Name:

       

Title:

RADIO ONE OF TEXAS, L.P.

By:

 

Radio One of Texas I, LLC,

its general partner

   

By:

           

Name:

       

Title:

 

GUARANTEE AND COLLATERAL AGREEMENT – SIGNATURE PAGE

 



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT: WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent By:        

Joe Mynatt

   

Director

 

GUARANTEE AND COLLATERAL AGREEMENT – SIGNATURE PAGE

 



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Notice Addresses of Guarantors

 



--------------------------------------------------------------------------------

 

SCHEDULE 2

 

Description of Pledged Investment Property

 

Pledged Stock:

 

Grantor

--------------------------------------------------------------------------------

  

Issuer

--------------------------------------------------------------------------------

  

Issuer’s Jurisdiction Under UCC
Section 9-305(a)(2)

--------------------------------------------------------------------------------

  

Class of Stock

--------------------------------------------------------------------------------

  

Stock
Certificate No.

--------------------------------------------------------------------------------

  

Percentage
of Shares

--------------------------------------------------------------------------------

  

No. of Shares

--------------------------------------------------------------------------------

                               

 

Pledged Notes:

 

Grantor

--------------------------------------------------------------------------------

  

Issuer

--------------------------------------------------------------------------------

  

Payee

--------------------------------------------------------------------------------

  

Principal Amount

--------------------------------------------------------------------------------

                

 

Pledged Debt Securities:

 

Grantor

--------------------------------------------------------------------------------

  

Issuer

--------------------------------------------------------------------------------

  

Issuer’s Jurisdiction Under UCC
Section 9-305(a)(2)

--------------------------------------------------------------------------------

  

Payee

--------------------------------------------------------------------------------

  

Principal Amount

--------------------------------------------------------------------------------

                     

 

Pledged Security Entitlements:

 

Grantor

--------------------------------------------------------------------------------

  

Issuer of
Financial Asset

--------------------------------------------------------------------------------

  

Description of
Financial Asset

--------------------------------------------------------------------------------

  

Securities Intermediary
(Name and Address)

--------------------------------------------------------------------------------

  

Securities Account
(Number and Location)

--------------------------------------------------------------------------------

  

Securities Intermediary’s
Jurisdiction Under UCC
Section 9–305(a)(3)

--------------------------------------------------------------------------------

                          

 

Pledged Commodity Contracts:

 

Grantor

--------------------------------------------------------------------------------

  

Description of
Commodity Contract

--------------------------------------------------------------------------------

  

Commodity Intermediary
(Name and Address)

--------------------------------------------------------------------------------

  

Commodity Account
(Number and Location)

--------------------------------------------------------------------------------

  

Commodity Intermediary’s
Jurisdiction Under UCC
Section 9-305(a)(4)

--------------------------------------------------------------------------------

                     

 

1



--------------------------------------------------------------------------------

Pledged Partnership Interests:

 

Grantor

--------------------------------------------------------------------------------

  

Issuer

--------------------------------------------------------------------------------

  

Type of
Partnership Interest
(e.g., General or
Limited)

--------------------------------------------------------------------------------

  

Certificated (Y/N)

--------------------------------------------------------------------------------

  

Certificate No. (if any)

--------------------------------------------------------------------------------

  

% of Outstanding
Partnership Interests of
the Partnership

--------------------------------------------------------------------------------

                          

 

Pledged LLC Interests:

 

Grantor

--------------------------------------------------------------------------------

  

Issuer

--------------------------------------------------------------------------------

  

Certificated (Y/N)

--------------------------------------------------------------------------------

  

Certificate No. (if any)

--------------------------------------------------------------------------------

  

No. of Pledged Units

--------------------------------------------------------------------------------

  

% of Outstanding LLC
Interests of the Issuer

--------------------------------------------------------------------------------

                          

 

Deposit Accounts:

 

Grantor

--------------------------------------------------------------------------------

  

Name of Depositary Bank

--------------------------------------------------------------------------------

  

Account Number

--------------------------------------------------------------------------------

  

Account Name

--------------------------------------------------------------------------------

                

 

2



--------------------------------------------------------------------------------

 

SCHEDULE 3

 

Filings and Other Actions

Required to Perfect Security Interests

 

Uniform Commercial Code Filings

 

[List each office where a financing statement is to be filed]

 

Copyright, Patent and Trademark Filings

 

[List all filings]

 

Actions with respect to Investment Property

 

[Describe all actions required to obtain “control” of Investment Property]

 

Other Actions

 

[Describe other actions to be taken]

 



--------------------------------------------------------------------------------

 

SCHEDULE 4

 

Exact Legal Name, Jurisdiction of Organization and Location of Chief Executive
Office

 

Exact Legal Name

--------------------------------------------------------------------------------

  

Jurisdiction of
Organization

--------------------------------------------------------------------------------

  

Organizational I.D.

--------------------------------------------------------------------------------

  

Location of Chief
Executive Office

--------------------------------------------------------------------------------

                

 



--------------------------------------------------------------------------------

 

SCHEDULE 5

 

Copyrights

 

Patents

 

Trademarks

 

Intellectual property licenses

 

Other intellectual property

 



--------------------------------------------------------------------------------

 

SCHEDULE 6

 

Letters of Credit

 



--------------------------------------------------------------------------------

 

SCHEDULE 7

 

Commercial Tort Claims

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF CONFIRMATION OF PLEDGE BY ISSUER

 

                    , a                      (“Issuer”) and
                    , a                      (“Grantor”), hereby represent and
warrant and agree (for the benefit of the Administrative Agent, as defined
below) as follows:

 

1. Issuer represents and warrants that Grantor is the record owner of the equity
interest of Issuer described on Schedule 1 (collectively, the “Pledged
Interest”) and that Issuer has compared Schedule 1 and Issuer’s records of the
equity interest of Issuer kept for such purposes and Grantor is the record owner
of the interest described on Schedule 1.

 

2. Grantor hereby informs Issuer that Grantor has granted a security interest in
the Pledged Interest to Wachovia Bank, National Association, as Administrative
Agent (in such capacity, “Administrative Agent”), as collateral security for the
certain obligations evidenced by and more specifically described in that certain
Credit Agreement, dated as of June [    ], 2005 (as the same may be amended,
restated, supplemented or modified from time to time, the “Credit Agreement”),
among the Radio One, Inc., a Delaware corporation (the “Borrower”), the several
banks and other financial institutions or entities from time to time parties to
the Credit Agreement, Bank of America, N.A., as syndication agent, Credit
Suisse, Merrill Lynch, Pierce Fenner & Smith Incorporated, and SunTrust Bank, as
co-documentation agents, and the Administrative Agent.

 

3. Issuer represents and warrants that the pledge of the Pledged Interest has
been registered on the books of Issuer kept for such purpose since
                            , 200    , and the name and address for
Administrative Agent as set forth on Schedule 1 have been registered on such
books, together with a description of the Pledged Interest. Grantor hereby
directs Issuer that, and Issuer agrees, that (a) Issuer shall not effect any
transfer of the Grantor’s interest in any of the Pledged Interest without the
prior written consent of the Administrative Agent, (b) Issuer shall hold all
Pledged Interest for the benefit of Administrative Agent, subject to the written
instructions of the Administrative Agent, (c) until Issuer receives written
instructions from the Administrative Agent to the contrary, Grantor shall
continue to exercise all other rights accorded to a record owner of the equity
interest of Issuer and (d) until written notice to the contrary is received by
Issuer from the Administrative Agent, Issuer will comply with this Confirmation
and all instructions originated by Administrative Agent with respect to the
Pledged Interest without necessity of further consent or authorization of the
Grantor or any other person or entity.

 

4. Grantor acknowledges and agrees that this Confirmation constitutes the
written instructions of the Administrative Agent to Issuer that (a) until
written notice to the contrary is received by Issuer from the Administrative
Agent, Issuer shall comply with the terms of this Confirmation and all
instructions originated by the Administrative Agent with respect to the Pledged
Interest without necessity of further consent or authorization of the Grantor or
any other person or entity, (b) Issuer register the pledge of the Pledged
Interest on the books of Issuer, and (c) except with respect to the registration
of the pledge of the Pledged Interest by the Grantor to the Administrative
Agent, Issuer, unless instructed otherwise in writing by the Administrative
Agent, shall not register any transfer of the Pledged Interest.

 

A-1



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Confirmation to be
duly executed and delivered as of                             , 20    

 

[NAME OF ISSUER] By:        

Name:

   

Title:

[NAME OF GRANTOR] By:        

Name:

   

Title:

 

A-2



--------------------------------------------------------------------------------

 

EXHIBIT B-1

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of June [    ], 2005 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intellectual Property Security Agreement”), is made by each of the signatories
hereto (collectively, the “Grantors”) in favor of Wachovia Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined in the Guarantee and Collateral
Agreement referred to below).

 

RECITALS:

 

A. Radio One, Inc., a Delaware corporation (the “Borrower”), has entered into a
Credit Agreement, dated as of June [    ], 2005, (as the same may be amended,
restated, supplemented or modified from time to time, the “Credit Agreement”),
among the Borrower, the several banks and other financial institutions or
entities from time to time parties to the Credit Agreement, Bank of America,
N.A., as syndication agent, Credit Suisse, Merrill Lynch, Pierce Fenner & Smith
Incorporated, and SunTrust Bank, as co-documentation agents, and the
Administrative Agent. Capitalized terms used and not defined herein have the
meanings given such terms in the Credit Agreement.

 

B. It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered that certain Guarantee and
Collateral Agreement, dated as of June [    ], 2005, in favor of the
Administrative Agent for the benefit of the Secured Parties (as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”).

 

C. Under the terms of the Guarantee and Collateral Agreement, the Grantors have
granted a security interest in certain property, including, without limitation,
certain Intellectual Property of the Grantors to the Administrative Agent for
the ratable benefit of the Secured Parties, and have agreed as a condition
thereof to execute this Intellectual Property Security Agreement for recording
with the United States Patent and Trademark Office, the United States Copyright
Office, and other applicable Governmental Authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors agree as follows:

 

Section 1. Collateral Grant of Security. Each Grantor hereby pledges, grants and
collaterally assigns to the Administrative Agent for the ratable benefit of the
Secured Parties a continuing security interest in and to all of such Grantor’s
right, title and interest in and to the following (the “Intellectual Property
Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:

 

(a) (i) all United States trademarks, service marks, trade names, corporate
names, company names, business names, trade dress, trade styles, logos, or other
indicia of origin or

 

B-1



--------------------------------------------------------------------------------

source identification, trademark and service mark registrations, and
applications for trademark or service mark registrations and any new renewals
thereof, including, without limitation, each registration and application
identified in Schedule 1, (ii) the right to sue or otherwise recover for any and
all past, present and future infringements and misappropriations thereof, (iii)
all income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto,
together in each case with the goodwill of the business connected with the use
of, and symbolized by, each of the above (collectively, the “Trademarks”);

 

(b) (i) all United States patents, patent applications and patentable
inventions, including, without limitation, each issued patent and patent
application identified in Schedule 1, (ii) all inventions and improvements
described and claimed therein, (iii) the right to sue or otherwise recover for
any and all past, present and future infringements and misappropriations
thereof, (iv) all income, royalties, damages and other payments now and
hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past, present or future infringements thereof), and
(v) all reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon and all other rights
of any kind whatsoever of such Grantor accruing thereunder or pertaining thereto
(collectively, the “Patents”);

 

(c) (i) all United States copyrights, whether or not the underlying works of
authorship have been published, and all works of authorship and other
intellectual property rights therein, all copyrights of works based on,
incorporated in, derived from or relating to works covered by such copyrights,
all right, title and interest to make and exploit all derivative works based on
or adopted from works covered by such copyrights, and all copyright
registrations and copyright applications, and any renewals or extensions
thereof, including, without limitation, each registration and application
identified in Schedule 1, (ii) the rights to print, publish and distribute any
of the foregoing, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (v) all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto
(“Copyrights”);

 

(d) (i) all trade secrets and all confidential and proprietary information,
including know-how, manufacturing and production processes and techniques,
inventions, research and development information, technical data, financial,
marketing and business data, pricing and cost information, business and
marketing plans, and customer and supplier lists and information, (ii) the right
to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto (collectively, the “Trade
Secrets”);

 

B-2



--------------------------------------------------------------------------------

(e) (i) all licenses or agreements, whether written or oral, providing for the
grant by or to any Grantor of: (A) any right to use any Trademark or Trade
Secret, (B) any right to manufacture, use or sell any invention covered in whole
or in part by a Patent, and (C) any right under any Copyright including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright including, without limitation, any of the
foregoing identified in Schedule 1, (ii) the right to sue or otherwise recover
for any and all past, present and future infringements and misappropriations of
any of the foregoing, (iii) all income, royalties, damages and other payments
now and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past, present or future infringements thereof), and
(iv) all other rights of any kind whatsoever of such Grantor accruing thereunder
or pertaining thereto; and

 

(f) any and all proceeds of the foregoing.

 

Section 2. Recordation. This Intellectual Property Security Agreement has been
executed and delivered by each Grantor for the purpose of recording the grant of
security interest herein with the Register of Copyrights, the Commissioner of
Patents and Trademarks and any other applicable government officer. Each Grantor
authorizes and requests that the Register of Copyrights, the Commissioner of
Patents and Trademarks and any other applicable government officer record this
Intellectual Property Security Agreement.

 

Section 3. Execution in Counterparts. This Agreement may be executed in any
number of counterparts (including by telecopy), each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

Section 4. Governing Law. This Intellectual Property Security Agreement shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

Section 5. Conflict Provision. This Intellectual Property Security Agreement has
been entered into in conjunction with the provisions of the Guarantee and
Collateral Agreement and the Credit Agreement. The rights and remedies of each
party hereto with respect to the security interest granted herein are without
prejudice to and are in addition to those set forth in the Guarantee and
Collateral Agreement and the Credit Agreement, all terms and provisions of which
are incorporated herein by reference. In the event that any provisions of this
Intellectual Property Security Agreement are in conflict with the Guarantee and
Collateral Agreement or the Credit Agreement, the provisions of the Guarantee
and Collateral Agreement or the Credit Agreement shall govern.

 

[Remainder of Page Intentionally Left Blank.]

 

B-3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

 

[NAME OF GRANTOR] By:        

Name:

   

Title:

 

B-4



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Copyrights

 

Patents

 

Trademarks

 

Intellectual Property Licenses

 



--------------------------------------------------------------------------------

 

EXHIBIT B-2

 

FORM OF AFTER-ACQUIRED INTELLECTUAL PROPERTY

SECURITY AGREEMENT

([FIRST] SUPPLEMENTAL FILING)

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT ([FIRST] SUPPLEMENTAL FILING),
dated as of                     , 200   (as amended, supplemented or otherwise
modified from time to time, the “[First] Supplemental Intellectual Property
Security Agreement”), is made by each of the signatories hereto (collectively,
the “Grantors”) in favor of Wachovia Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).

 

RECITALS:

 

A. Radio One, Inc., a Delaware corporation (the “Borrower”), has entered into a
Credit Agreement, dated as of June [    ], 2005 (as the same may be amended,
supplemented or modified from time to time, the “Credit Agreement”), among the
Borrower, the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement, Bank of America, N.A., as
syndication agent, Credit Suisse, Merrill Lynch, Pierce Fenner & Smith
Incorporated, and SunTrust Bank, as co-documentation agents, and the
Administrative Agent. Capitalized terms used and not defined herein have the
meanings given such terms in the Credit Agreement.

 

B. It is a condition precedent to the obligation of the Lenders to make their
respective extensions of credit to the Borrower under the Credit Agreement that
the Grantors shall have executed and delivered that certain Guarantee and
Collateral Agreement, dated as of June [    ], 2005, in favor of the
Administrative Agent for the benefit of the Secured Parties (as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”).

 

C. Under the terms of the Guarantee and Collateral Agreement, the Grantors have
granted a security interest in certain property, including, without limitation,
certain Intellectual Property, including but not limited to After-Acquired
Intellectual Property of the Grantors to the Administrative Agent for the
ratable benefit of the Secured Parties, and have agreed as a condition thereof
to execute this [First] Supplemental Intellectual Property Security Agreement
for recording with the United States Patent and Trademark Office, the United
States Copyright Office, and other applicable Governmental Authorities.

 

D. The Intellectual Property Security Agreement was recorded against certain
United States Intellectual Property at [INSERT REEL/FRAME NUMBER] [IF SECOND OR
LATER SUPPLEMENTAL, ADD PRIOR REEL/FRAME NUMBERS].

 

B-1



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors agree as follows:

 

Section 1. Collateral Grant of Security. Each Grantor hereby pledges, grants and
collaterally assigns to the Administrative Agent for the ratable benefit of the
Secured Parties a continuing security interest in and to all of such Grantor’s
right, title and interest in and to the following (the “Intellectual Property
Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Obligations:

 

(a) (i) all United States trademarks, service marks, trade names, corporate
names, company names, business names, trade dress, trade styles, logos, or other
indicia of origin or source identification, trademark and service mark
registrations, and applications for trademark or service mark registrations and
any new renewals thereof, including, without limitation, each registration and
application identified in Schedule 1, (ii) the right to sue or otherwise recover
for any and all past, present and future infringements and misappropriations
thereof, (iii) all income, royalties, damages and other payments now and
hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past, present or future infringements thereof), and
(iv) all other rights of any kind whatsoever of such Grantor accruing thereunder
or pertaining thereto, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each of the above (collectively,
the “Trademarks”);

 

(b) (i) all United States patents, patent applications and patentable
inventions, including, without limitation, each issued patent and patent
application identified in Schedule 1, (ii) all inventions and improvements
described and claimed therein, (iii) the right to sue or otherwise recover for
any and all past, present and future infringements and misappropriations
thereof, (iv) all income, royalties, damages and other payments now and
hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past, present or future infringements thereof), and
(v) all reissues, divisions, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon and all other rights
of any kind whatsoever of such Grantor accruing thereunder or pertaining thereto
(collectively, the “Patents”);

 

(c) (i) all United States copyrights, whether or not the underlying works of
authorship have been published, and all works of authorship and other
intellectual property rights therein, all copyrights of works based on,
incorporated in, derived from or relating to works covered by such copyrights,
all right, title and interest to make and exploit all derivative works based on
or adopted from works covered by such copyrights, and all copyright
registrations and copyright applications, and any renewals or extensions
thereof, including, without limitation, each registration and application
identified in Schedule 1, (ii) the rights to print, publish and distribute any
of the foregoing, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (v) all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto
(“Copyrights”);

 

B-2



--------------------------------------------------------------------------------

(d) (i) all trade secrets and all confidential and proprietary information,
including know-how, manufacturing and production processes and techniques,
inventions, research and development information, technical data, financial,
marketing and business data, pricing and cost information, business and
marketing plans, and customer and supplier lists and information, (ii) the right
to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto (collectively, the “Trade
Secrets”);

 

(e) (i) all licenses or agreements, whether written or oral, providing for the
grant by or to any Grantor of: (A) any right to use any Trademark or Trade
Secret, (B) any right under any Patent, and (C) any right under any Copyright,
(ii) the right to sue or otherwise recover for any and all past, present and
future infringements and misappropriations of any of the foregoing, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto; and

 

(f) any and all proceeds of the foregoing.

 

Section 2. Recordation. This Intellectual Property Security Agreement has been
executed and delivered by each Grantor for the purpose of recording the grant of
security interest herein with the Register of Copyrights, the Commissioner of
Patents and Trademarks and any other applicable government officer. Each Grantor
authorizes and requests that the Register of Copyrights, the Commissioner of
Patents and Trademarks and any other applicable government officer record this
[First] Supplemental Intellectual Property Security Agreement.

 

Section 3. Execution in Counterparts. This Agreement may be executed in any
number of counterparts (including by telecopy), each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

Section 4. Governing Law. This [First] Supplemental Intellectual Property
Security Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

 

Section 5. Conflict Provision. This [First] Supplemental Intellectual Property
Security Agreement has been entered into in conjunction with the provisions of
the Guarantee and Collateral Agreement and the Credit Agreement. The rights and
remedies of each party hereto with respect to the security interest granted
herein are without prejudice to, and are in addition to those set forth in the
Guarantee and Collateral Agreement and the Credit Agreement, all terms and
provisions of which are incorporated herein by reference. In the event that any
provisions of this [First] Supplemental Intellectual Property Security Agreement
are in conflict with the Guarantee and Collateral Agreement or the Credit
Agreement, the provisions of the Guarantee and Collateral Agreement or the
Credit Agreement shall govern.

 

B-3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this [First] Supplemental
Intellectual Property Security Agreement to be duly executed and delivered as of
the date first above written.

 

[NAME OF GRANTOR] By:        

Name:

   

Title:

 

B-4



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

Copyrights

 

Patents

 

Trademarks

 

Intellectual Property Licenses

 



--------------------------------------------------------------------------------

 

EXHIBIT C

 

FORM OF CONTROL AGREEMENT

 

This CONTROL AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, the “Control Agreement”) dated as of                     ,
200  , is made by and among                     , a                      (the
“Grantor”), Wachovia Bank, National Association, as administrative agent (in
such capacity, the “Administrative Agent”) for the Secured Parties (as defined
in the Guarantee and Collateral Agreement referred to below), and
                    , a                      (the “Issuer”).

 

WHEREAS, the Grantor has granted to the Administrative Agent for the benefit of
the Secured Parties a security interest in the uncertificated securities of the
Issuer owned by the Grantor from time to time (collectively, the “Pledged
Securities”), and all additions thereto and substitutions and proceeds thereof
(collectively, with the Pledged Securities, the “Collateral”) pursuant to a
Guarantee and Collateral Agreement, dated as of June [    ], 2005 (as the same
may be amended, supplemented, replaced or otherwise modified from time to time,
the “Guarantee and Collateral Agreement”), among the Grantor and the other
persons party thereto in favor of the Administrative Agent for the benefit of
the Secured Parties.

 

WHEREAS, the following terms which are defined in Articles 8 and 9 of the
Uniform Commercial Code in effect in the State of New York on the date hereof
(the “UCC”) are used herein as so defined: Adverse Claim, Control, Instruction,
Proceeds and Uncertificated Security.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1. Notice of Security Interest. The Grantor, the Administrative Agent
and the Issuer are entering into this Control Agreement to perfect, and to
confirm the priority of, the Administrative Agent’s security interest in the
Collateral. The Issuer acknowledges that this Control Agreement constitutes
written notification to the Issuer of the Administrative Agent’s security
interest in the Collateral. The Issuer agrees to promptly make all necessary
entries or notations in its books and records to reflect the Administrative
Agent’s security interest in the Collateral and, upon request by the
Administrative Agent, to register the Administrative Agent as the registered
owner of any or all of the Pledged Securities. The Issuer acknowledges that the
Administrative Agent has control over the Collateral.

 

Section 2. Collateral. The Issuer hereby represents and warrants to, and agrees
with the Grantor and the Administrative Agent that (i) the terms of any limited
liability company interests or partnership interests included in the Collateral
from time to time shall not expressly provide that they are securities governed
by Article 8 of the Uniform Commercial Code in effect from time to time in the
State of [                    ], (ii) the Pledged Securities are uncertificated
securities, (iii) the issuer’s jurisdiction is, and during the term of this
Control Agreement shall remain, the State of [                    ], (iv)
Schedule 1 contains a true and complete description of the Pledged Securities as
of the date hereof and (v) except for the claims and interests of the
Administrative Agent and the Grantor in the Collateral, the Issuer does not know
of any claim to or security interest or other interest in the Collateral.

 

C-1



--------------------------------------------------------------------------------

Section 3. Control. The Issuer hereby agrees, upon written direction from the
Administrative Agent who shall have provided the Grantor with written notice to
such written direction to the Issuer, and without further consent from the
Grantor, to the extent not prohibited by applicable Law (as defined in the
Guarantee and Collateral Agreement), (a) to comply with all instructions and
directions of any kind originated by the Administrative Agent concerning the
Collateral, to liquidate or otherwise dispose of the Collateral as and to the
extent directed by the Administrative Agent and to pay over to the
Administrative Agent all proceeds without any setoff or deduction, and (b)
except as otherwise directed by the Administrative Agent, not to comply with the
instructions or directions of any kind originated by the Grantor or any other
person.

 

Section 4. Other Agreements. The Issuer shall notify promptly the Administrative
Agent and the Grantor if any other person asserts any lien, encumbrance, claim
(including any adverse claim) or security interest in or against any of the
Collateral. In the event of any conflict between the provisions of this Control
Agreement and any other agreement governing the Pledged Securities or the
Collateral, the provisions of this Control Agreement shall control.

 

Section 5. Protection of Issuer. The Issuer may rely and shall be protected in
acting upon any notice, instruction or other communication that it reasonably
believes to be genuine and authorized.

 

Section 6. Termination. This Control Agreement shall terminate automatically
upon receipt by the Issuer of written notice executed by the Administrative
Agent.

 

Section 7. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, to the
Grantor’s and the Administrative Agent’s addresses as set forth in the Guarantee
and Collateral Agreement, and to the Issuer’s address as set forth below, or to
such other address as any party may give to the others in writing for such
purpose:

 

[Name of Issuer]

 

[Address of Issuer]

 

Attention:                                              

 

Telephone: (        )              -             

 

Telecopy: (        )              -             

 

Section 8. Amendments in Writing. None of the terms or provisions of this
Control Agreement may be waived, amended, supplemented or otherwise modified
except by a written instrument executed by the parties hereto.

 

Section 9. Entire Agreement. This Control Agreement and the Guarantee and
Collateral Agreement constitute the entire agreement and supersede all other
prior agreements

 

C-2



--------------------------------------------------------------------------------

and understandings, both written and oral, among the parties with respect to the
subject matter hereof.

 

Section 10. Execution in Counterparts. This Control Agreement may be executed in
any number of counterparts (including by telecopy), each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

Section 11. Successors and Assigns. This Control Agreement will be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that the Grantor may not assign, transfer or delegate any of
its rights or obligations under this Control Agreement without the prior written
consent of the Administrative Agent.

 

Section 12. Governing Law and Jurisdiction. This Control Agreement has been
delivered to and accepted by the Administrative Agent and will be deemed to be
made in the State of New York. THIS CONTROL AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Each of the parties hereto submits for itself and its property in any legal
action or proceeding relating to this Control Agreement, or for recognition and
enforcement of any judgment in respect thereof, to the non-exclusive general
jurisdiction of the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof.

 

Section 13. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS CONTROL AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[Remainder of Page Intentionally Left Blank.]

 

C-3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Control Agreement to
be duly executed and delivered as of the date first above written.

 

[NAME OF GRANTOR] By:        

Name:

   

Title:

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent By:        

Name:

   

Title:

[NAME OF ISSUER] By:        

Name:

   

Title:

 

C-4



--------------------------------------------------------------------------------

 

ANNEX 1

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of                     , 200    , made by
                                        , a                      (the
“Additional Grantor”), in favor of Wachovia Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) for (i) the
banks and other financial institutions and entities (the “Lenders”) parties to
the Credit Agreement referred to below, and (ii) the other Secured Parties (as
defined in the Guarantee and Collateral Agreement (as hereinafter defined)). All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

 

WITNESSETH:

 

WHEREAS, Radio One, Inc. (the “Borrower”), the Lenders and the Administrative
Agent have entered into a Credit Agreement dated as of June [    ], 2005 (as the
same may be amended, supplemented or modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders, Bank of America, N.A., as
syndication agent, Credit Suisse, Merrill Lynch, Pierce Fenner & Smith
Incorporated and SunTrust Bank, as co-documentation agents, and the
Administrative Agent;

 

WHEREAS, in connection with the Credit Agreement, the Borrower and its
Subsidiaries (other than the Additional Grantor) have entered into the Guarantee
and Collateral Agreement, dated as of June [    ], 2005 (as the same may be
amended, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) in favor of the Administrative Agent for the benefit
of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor and Guarantor thereunder as of the date hereof
and, without limiting the generality of the foregoing, hereby expressly assumes
all obligations and liabilities of a Grantor and Guarantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules 1 to 7 to the Guarantee and Collateral Agreement. The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date (except
for representations and warranties expressly stated to relate to a specific
earlier date).

 

1



--------------------------------------------------------------------------------

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:        

Name:

   

Title:

 

2



--------------------------------------------------------------------------------

 

ANNEX 1-A

 

Supplemental Information

 